Exhibit 10.2

ENGLISH TRANSLATION - EXECUTED DOCUMENT IS IN SPANISH

 

NOTARIAL INSTRUMENT NO. xxx---------VOLUME
xxx-------------------------------PAGE xxx

NOTARIAL INSTRUMENT xxx

VOLUME xxx

PAGE xxx

IN THE CITY OF CUERNAVACA, State of Morelos, on xxx, 2015, I, Mr. HUGO SALGADO
CASTAÑEDA, head notary of Notary Office No. 2 and federal real estate notary of
the First Notarial District of the State of Morelos, whose headquarters are
located in this city, attest to:

--- The NOTARIAL INSTRUMENT that contains:

A). The FOURTH PACKAGE MORTGAGE LOAN AGREEMENT entered into by and among BANCO
NACIONAL DE MÉXICO, SOCIEDAD AN”NIMA, INTEGRANTE DEL GRUPO FINANCIERO BANAMEX,
hereinafter referred to as “BANAMEX,” represented by Mr. MARIO ALBERTO GARCÍA
ÁVILA and Ms. SOLEDAD GARCÍA TREJO, party of the first part; the commercial
company PARRAS CONE DE MÉXICO, SOCIEDAD AN”NIMA DE CAPITAL VARIABLE, represented
by its special attorney-in-fact Mr. JOSÉ MANUEL GONZÁLEZ LAGUNAS, hereinafter
referred to as the “CLIENT,” party of the second part; the commercial, companies
BURLINGTON MORELOS, SOCIEDAD AN”NIMA DE CAPITAL VARIABLE, MANUFACTURAS PARRAS
CONE, SOCIEDAD AN”NIMA DE CAPITAL VARIABLE, BURLINGTON YECAPIXTLA, SOCIEDAD
AN”NIMA DE CAPITAL VARIABLE, SERVICIOS BURLMEX, SOCIEDAD AN”NIMA DE CAPITAL
VARIABLE, CONE DENIM YECAPIXTLA, SOCIEDAD AN”NIMA DE CAPITAL VARIABLE and
CASIMIRES BURLMEX, SOCIEDAD AN”NIMA DE CAPITAL VARIABLE, all of which are
represented by their special attorney-in-fact Mr. JOSÉ MANUEL GONZÁLEZ LAGUNAS,
hereinafter, jointly or separately referred to as the “GUARANTOR,” party of the
third part; the company PARRAS CONE DE MÉXICO, SOCIEDAD AN”NIMA DE CAPITAL
VARIABLE, represented by its special attorney-in-fact Mr. JOSÉ MANUEL GONZÁLEZ
LAGUNAS, hereinafter referred to as the “PACKAGE MORTGAGE GUARANTOR,” party of
the fourth part; and on his own behalf, Mr. JOSÉ MANUEL GONZÁLEZ LAGUNAS,
hereinafter the “DEPOSITARY,” party of the fifth part; as well as the commercial
company BURLINGTON YECAPIXTLA, SOCIEDAD AN”NIMA DE CAPITAL VARIABLE, represented
by its special attorney-in-fact Mr. JOSÉ MANUEL GONZÁLEZ LAGUNAS, hereinafter
referred to as the “MORTGAGE GUARANTOR,” pursuant to the following:

------------------------------------------------- B A C K G R O U N D

--- CHAIN OF TITLE.

--- REGARDING THE REAL PROPERTIES LOCATED IN MORELOS.

I. FIRST ORIGINAL DEED (PARCEL A). By means of notarial instrument number
14,586, dated September 29, 1997, made before and witnessed by Ms. Patricia
Mariscal Vega, Notary Public No. 5 of this First Notarial District of the state,
and registered with the current Institute of Cadastre and Registry Services of
the State of Morelos under number 124, on page 247 of book 206, volume 2,
section 1, dated October 20, 1997, the commercial company BURLINGTON YECAPIXTLA,
SOCIEDAD AN”NIMA DE CAPITAL VARIABLE purchased from the FREE AND SOVEREIGN
GOVERNMENT OF THE STATE OF MORELOS for MXN$7,560,926.55 PARCEL A, which resulted
from the MERGER of two lots and division into two lots of the property located
at Camino a Yecapixtla-Agua Hedionda Km. 2.5, Yecapixtla, Morelos, with the TWO
CORRESPONDING RIGHTS-OF-WAY, in the Municipality of Yecapixtla, Morelos, which
are identified using real estate tax code 6500-00-084-007, with a total surface
area of 1,513,585.31 m2 and the metes and bounds duly specified in such notarial
instrument.

II. SECOND ORIGINAL DEED (PARCEL OF RURAL LOTS NAMED ECATEPEC, JOYA DE CAZAHUATE
AND PIEDRA PARADA). By means of notarial instrument number 58,232, dated
December 12, 1997, made before and witnessed by Mr. Armando Gálvez Pérez Aragón,
Notary Public No. 103 of the Federal District, registered with the current
Institute of Cadastre and Registry Services of the State of Morelos under number
117, on page 233 of book 225, volume 2, section 1, dated April 7, 1998, the
company BURLINGTON YECAPIXTLA, SOCIEDAD AN”NIMA DE CAPITAL VARIABLE purchased
from BANCO UNI”N, SOCIEDAD AN”NIMA, INSTITUCI”N DE BANCA MÚLTIPLE for
MXN$1,010,000.00 the PARCEL of the rural lands named ECATEPEC, JOYA DE CAZAHUATE
and PIEDRA PARADA, with no number, and the BUILDINGS present on them, in
YECAPIXTLA, State of MORELOS, which is identified using real estate tax code
6500-00-084-008 and has a surface area of 50,400 m2 and the metes and bounds
duly specified in such notarial instrument.

 

 
 

--------------------------------------------------------------------------------

 

 

III. MERGER OF LOTS AND DIVISION OF THE REAL PROPERTY PRODUCT OF THE MERGER. By
means of notarial instrument number 32,409, dated March 26, 2003, made before
and witnessed by Ms. Patricia Mariscal Vega, Notary Public No. 5 of the First
Notarial District of the State of Morelos, registered the current Institute of
Cadastre and Registry Services of the State of Morelos under numbers 55-57,
pages 109-113, book 534, volume 1, section 1, dated May 12, 2003, which is
currently digital real estate folio number 409514 1, the commercial company
BURLINGTON YECAPIXTLA, SOCIEDAD AN”NIMA DE CAPITAL VARIABLE, once given
authorization by the Department of Zoning and Public Works of the State of
Morelos, through the Office of Parcels, Condominiums and Residential
Developments of the State of Morelos and in accordance with the resolution of
the Committee for the Regulation of Parcels, Condominiums and Residential
Developments of the State adopted on June 17, 1998, contained in official
authorization number FD-XV-036/99, dated March 3, 1999, the following was
notarized:

--- The MERGER of the two properties indicated in items ONE and TWO of this
background chapter, which are identified as PARCEL A product of the MERGER of
two lots and the division into two parcels of the property located at Camino a
YECAPIXTLA-AGUA HEDIONDA Km. 2.5, YECAPIXTLA, MORELOS, with the TWO
CORRESPONDING RIGHTS-OF-WAY in the Municipality of Yecapixtla, Morelos,
identified with real estate tax code 6500-00-084-007, and the unnumbered PARCEL
of the rural lands named ECATEPEC, JOYA DE CAZAHUATE and PIEDRA PARADA and the
BUILDINGS currently located on them, in YECAPIXTLA, State of MORELOS, identified
using real estate tax code 6500-00-084-008, so that they form ONE SINGLE
TOPOGRAPHIC UNIT with a surface area of 1,547,474.26 m2, and the metes and
bounds specified in such notarial instrument. 

--- The DIVISION of the property product of the MERGER described in the previous
paragraph into TWO PARCELS identified as PARCEL A, with a surface area of
6,597.70 m2, and REMAINING PARCEL, with a surface area of 1,540,876.56 m2, and
the metes and bounds specified in such notarial instrument, which are inserted
herein by reference.

IV. DIVISION OF REMAINING PARCEL, WITH A SURFACE AREA OF 1,540,876.56 M2. By
means of notarial instrument number 231,516, dated November 3, 2010, made before
and witnessed by Mr. HUGO MANUEL SALGADO BAHENA, then-aspiring notary acting as
substitute for the undersigned notary, registered with the current Institute of
Cadastre and Registry Services of the State of Morelos under digital real estate
folio number 409514 -1, dated November 12, 2010, subject to prior authorization
for this purpose given by the Department of Zoning, Parcels and Condominiums of
the Office of the Municipal Head of the Municipality of Yecapixtla, Morelos, by
means of OFFICIAL AUTHORIZATION number PMY/DDUFC/0003/2010, dated October 7,
2010, in file number DUFC/2009-2012, the DIVISION of the property identified as
REMAINING PARCEL product of the merger and division into two parcels of the land
located at CAMINO A YECAPIXTLA-AGUA HEDIONDA, KM. 2.5, Municipality of
YECAPIXTLA, State of MORELOS, identified using real estate tax code
6500-01-084-007, with a surface area of 1,540,876.56 m2, and the metes and
bounds specified in such notarial instrument, was recorded.

--- THREE PARCELS and the CREATION OF RIGHT-OF-WAY NUMBER 3 resulted from the
aforementioned DIVISION. Such PARCELS are identified as:

---A). PARCEL A. With a surface area of 113,834.27 m2.

---B). PARCEL B. With a surface area of 258,694.05 m2.

 

 
2

--------------------------------------------------------------------------------

 

 

--- C). REMAINING PARCEL. With a surface area of 1,147,862.24 m2 and the
following metes and bounds: TO THE NORTH, along 11 stretches: from vertex 21 to
vertex 22, measuring 444.80 m, and from vertex 22 to vertex 23, measuring 28.88
m, with such points bordering private property. Stretches from vertex 23 to
vertex 24, measuring 50 m; from vertex 24 to vertex 25, measuring 110 m; from
vertex 25 to vertex 26, measuring 14.10 m; from vertex 26 to vertex 27,
measuring 17.40 m; and from vertex 27 to vertex 28, measuring 54.50 m; with such
points bordering the Federal Electricity Commission substation. Stretches from
vertex 28 to vertex 29, measuring 44.94 m; from vertex 29 to vertex 30,
measuring 258.38 m; from vertex 30 to vertex 31, measuring 186.45 m; and from
vertex 31 to vertex 32, measuring 245.75 m, bordering private property. TO THE
EAST, along 11 stretches: from vertex 32 to vertex 33, measuring 65.48 m; from
vertex 33 to vertex 34, measuring 20.58 m; from vertex 34 to vertex 35,
measuring 7.43 m; from vertex 35 to vertex 36, measuring 105.92 m; from vertex
36 to vertex 37, measuring 351.94 m; from vertex 37 to vertex 38, measuring
30.86 m; from vertex 38 to vertex 39, measuring 260.40 m; and from vertex 39 to
vertex 40, measuring 11.96 m, with such points bordering Right-of-Way 1 and
private property. Stretches from vertex 40 to vertex 41, measuring 550.75 m, and
from vertex 41 to vertex 42, measuring 418.92 m, with such points bordering the
Mexican Institute of Social Security of Yecapixtla. The stretch from vertex 42
to vertex 43, measuring 112.73 m, bordering Agua Hedionda-Huescas Highway. TO
THE SOUTH, along two stretches, from vertex 43 to vertex 44, measuring 400.88 m;
from vertex 44 to vertex 45, measuring 656.50 m; from vertex 45 to vertex 46,
bordering Right-of-Way 2 and Department of the Federal District nurseries. TO
THE WEST, along 65 stretches, from vertex 45 to vertex 46, measuring 59.40 m;
from vertex 46 to vertex 47, measuring 60.85 m; from vertex 47 to vertex 48,
measuring 56.03 m; from vertex 48 to vertex 49, measuring 65.79 m; from vertex
49 to vertex 50, measuring 76.12 m; from vertex 50 to vertex 51, measuring 4.91
m; from vertex 51 to vertex 52, measuring 4.71 m; from vertex 52 to vertex 53,
measuring 4.98 m; from vertex 53 to vertex 54, measuring 4.98 m; from vertex 54
to vertex 55, measuring 4.93 m; from vertex 55 to vertex 56, measuring 5.01 m;
from vertex 56 to vertex 57, measuring 5.06 m; from vertex 57 to vertex 58,
measuring 5.01 m; from vertex 58 to vertex 59, measuring 5.03 m; from vertex 59
to vertex 60, measuring 4.88 m; from vertex 60 to vertex 61, measuring 4.98 m;
from vertex 61 to vertex 62, measuring 72.17 m; from vertex 62 to vertex 63,
measuring 51.93 m; from vertex 63 to vertex 64, measuring 55.80 m; from vertex
64 to vertex 65, measuring 20.78 m; from vertex 65 to vertex 66, measuring 27.52
m; from vertex 66 to vertex 67, measuring 35.34 m; from vertex 67 to vertex 68,
measuring 46.72 m; from vertex 68 to vertex 69, measuring 50.23 m; from vertex
69 to vertex 70, measuring 66.15 m; from vertex 70 to vertex 71, measuring 48.42
m; from vertex 71 to vertex 72, measuring 47.67 m; from vertex 72 to vertex 73,
measuring 50.92 m; from vertex 73 to vertex 74, measuring 57.65 m; from vertex
74 to vertex 75, measuring 20.10 m; from vertex 75 to vertex 76, measuring 39.78
m; from vertex 76 to vertex 77, measuring 20.08 m; from vertex 77 to vertex 78,
measuring 56.30 m; from vertex 78 to vertex 79, measuring 41.31 m; from vertex
79 to vertex 80, measuring 25.01 m; from vertex 80 to vertex 81, measuring 13.14
m; from vertex 81 to vertex 82, measuring 32.03 m; from vertex 82 to vertex 83,
measuring 34.47 m; from vertex 83 to vertex 84, measuring 20.58 m; from vertex
84 to vertex 85, measuring 20.03 m; and from vertex 85 to vertex 86, measuring
17.78 m; from vertex 86 to vertex 87, measuring 7.09 m, with such points
bordering Parcel B. Stretches from vertex 87 to vertex 88, measuring 14.11 m;
from vertex 88 to vertex 89, measuring 5.16 m; from vertex 89 to vertex 1,
measuring 41.08 m; from vertex 1 to vertex 2, measuring 5.04 m; from vertex 2 to
vertex 3, measuring 14.96 m; vertex 3 to vertex 4, measuring 28.27 m; from
vertex 4 to vertex 5, measuring 34.60 m; from vertex 5 to vertex 6, measuring
14.64 m; from vertex 6 to vertex 7, measuring 17.18 m; from vertex 7 to vertex
8, measuring 16.73 m; from vertex 8 to vertex 9, measuring 7.57 m; from vertex 9
to vertex 10, measuring 8.67 m; from vertex 10 to vertex 11, measuring 55.26 m;
and from vertex 11 to vertex 12, measuring 147.04 m, with such points bordering
private property. Stretches from vertex 12 to vertex 13, measuring 245.23 m;
from vertex 13 to vertex 14, measuring 55.59 m; from vertex 14 to vertex 15,
measuring 17.18 m; from vertex 15 to vertex 16, measuring 228.24 m; from vertex
16 to vertex 17, measuring 224.26 m; from vertex 17 to vertex 18, measuring
156.75 m; and from vertex 18 to vertex 19, measuring 256.32 m, with such points
bordering Parcel A resulting from the merger. Stretches from vertex 19 to vertex
20, measuring 424.20 m, and from vertex 20 to vertex 21, measuring 70.10 m,
bordering private property.

--- RIGHT-OF-WAY NUMBER 3. With a surface area of 20,485.98 m2, which was then
divided into eight sections.

---- With the metes and bounds that are specified for each in such instrument,
which are fully inserted herein by reference.

V. DIVISION AND SALE OF THE REMAINING PARCEL THEREOF. By means of notarial
instrument number 242,454, dated November 4, 2011, made before and witnessed by
Mr. HUGO MANUEL SALGADO BAHENA, then-aspiring notary acting as substitute for
the head of this notary office, the following was recorded:

--- A). THE NOTARIZATION OF THE DIVISION into 2 PARCELS of the property
identified as REMAINING PARCEL resulting from the division of the property
identified as REMAINING PARCEL, which, in turn, resulted from the merger and
division into 2 parcels of the land located at Camino a Yecapixtla-Agua
Hedionda, Km 2.5, Municipality of Yecapixtla, State of Morelos, with real estate
tax code number 6500-01-084-007, which occurred at the request of the company
BURLINGTON YECAPIXTLA, SOCIEDAD AN”NIMA DE CAPITAL VARIABLE, which is herein
represented by Mr. JOSÉ MANUEL GONZÁLEZ LAGUNAS, in accordance with the
authorization issued by the Department of Urban Planning, Subdivisions and
Condominiums of the Municipal Government of Yecapixtla, Morelos, by means of
official authorization number PMY/CMFCCU/DDUFC/0144/2011, dated November 3,
2011, with the appearance and agreement of Messrs. ALFONSO GARCÍA and FRANCISCO
RICARDO BUSTAMANTE URQUIJO, as legal representatives of BANCO NACIONAL DE
MÉXICO, SOCIEDAD AN”NIMA INTEGRANTE DEL GRUPO FINANCIERO BANAMEX, which is
hereinafter referred to as “BANAMEX.”

 

 

 
3

--------------------------------------------------------------------------------

 

 

--- B). THE PARTIAL CANCELLATION OF THE MORTGAGE CREATED IN THE SIMPLE LOAN
AGREEMENT granted by BANCO NACIONAL DE MÉXICO, SOCIEDAD AN”NIMA, INTEGRANTE DEL
GRUPO FINANCIERO BANAMEX, which is herein represented by Messrs. ALFONSO GARCÍA
GARCÍA and FRANCISCO RICARDO BUSTAMANTE URQUIJO, to the company BURLINGTON
YECAPIXTLA, SOCIEDAD AN”NIMA DE CAPITAL VARIABLE, only with respect to PARCEL A,
which resulted from the division indicated in the previous paragraph and which
has a surface area of 48,499.64 m2, and whose area, metes and bounds are
specified in the body of this instrument.

--- C). THE PURCHASE AND SALE AGREEMENT executed by BURLINGTON YECAPIXTLA,
SOCIEDAD AN”NIMA DE CAPITAL VARIABLE, as SELLER, which is herein represented by
Mr. JOSÉ MANUEL GONZÁLEZ LAGUNAS, as special attorney-in-fact, and by MALTA TEXO
DE MÉXICO, SOCIEDAD AN”NIMA DE CAPITAL VARIABLE, as PURCHASER, which is herein
represented by Mr. JUAN ANTONIO PEDROZA MARTÍNEZ, as chief executive officer of
the company, with respect to the property identified as PARCEL A resulting from
the division of REMAINING PARCEL, which, in turn, resulted from the merger and
division into 2 parcels of land located at Camino a Yecapixtla-Agua Hedionda, Km
2.5, Municipality of Yecapixtla, State of Morelos, with a surface area of
48,499.64 m2 and which has the metes and bounds specified in such instrument.

--- D). THE CREATION OF A RIGHT-OF-WAY granted by the company MALTA TEXO DE
MÉXICO, SOCIEDAD AN”NIMA DE CAPITAL VARIABLE, which is represented as specified,
to the company BURLINGTON YECAPIXTLA, SOCIEDAD AN”NIMA DE CAPITAL VARIABLE,
which is represented as specified.

V.1. Pursuant to the foregoing, the company BURLINGTON YECAPIXTLA, SOCIEDAD
AN”NIMA DE CAPITAL VARIABLE maintained ownership of the property identified as
REMAINING PARCEL resulting from the division of REMAINING PARCEL, which, in
turn, resulted from the merger and division into 2 parcels of land located at
Camino a Yecapixtla-Agua Hedionda, Km 2.5, Municipality of Yecapixtla, State of
Morelos, with a surface area of 1,099,362.60 m2 and the following metes and
bounds: TO THE NORTH, measuring 1,311.45 m along a line divided into six
stretches, bordering private property; TO THE EAST, measuring 851.87 m along a
line divided into eight stretches, bordering private property, measuring 965.81
m along a line divided into two stretches, bordering the Mexican Institute of
Social Security of Yecapixtla and 115.47 m, bordering Carretera Agua
Hedionda-Huesca; TO THE SOUTH, measuring 806.07 m along a line divided into two
stretches, bordering the nurseries of the Department of the Federal District,
and 882.67 m along a line divided into nine stretches, bordering Parcel A, which
has an easement through the center; and TO THE WEST, measuring 3,503.10 m along
a line divided into 56 stretches, bordering private property.

--- Individually, such property is registered with the Institute of the Public
Registry of Property and Commerce of the State of Morelos under digital real
estate folio number 619792-1.

VI. DIVISION INTO TWO PARCELS AND PARTIAL CANCELLATION OF MORTGAGE. By means of
notarial instrument number 273,752, dated August 27, 2014, made before and
witnessed by the undersigned notary, whose first notarially-certified copy was
registered with the Institute of Cadastre and Registry Services of the State of
Morelos under digital folio number 619792-1 and 659314-1, the following was
recorded:

A). THE FORMALIZATION OF THE DIVISION into TWO PARCELS of the property
identified as REMAINING PARCEL, WHICH RESULTED FROM THE DIVISION OF REMAINING
PARCEL, WHICH, IN TURN, RESULTED FROM THE DIVISION OF THEN-REMAINING PARCEL,
WHICH, IN TURN, RESULTED FROM THE MERGER AND DIVISION INTO TWO PARCELS OF LAND
LOCATED AT CAMINO A YECAPIXTLA-AGUA HEDIONDA KM 2.5, MUNICIPALITY OF YECAPIXTLA,
STATE OF MORELOS, with real estate tax code number 6500-01-084-007, which was
carried out at the request of the company BURLINGTON YECAPIXTLA, SOCIEDAD
AN”NIMA DE CAPITAL VARIABLE, which is herein represented by Mr. JOSÉ MANUEL
GONZÁLEZ LAGUNAS, in accordance with the authorization issued by the Department
of Urban Planning, Subdivisions and Condominiums of the Municipal Government of
Yecapixtla, Morelos, by means of official authorization number
PMY/DDO/009/2013-2015, dated August 22, 2014, with the appearance and agreement
of Mr. EDUARDO XAVIER VILLALOBOS GAITÁN and Ms. SOLEDAD GARCÍA TREJO, as
attorneys-in-fact of BANCO NACIONAL DE MÉXICO, SOCIEDAD AN”NIMA, INTEGRANTE DEL
GRUPO FINANCIERO BANAMEX, which is hereinafter referred to as “BANAMEX.”

--- The following properties resulted from such division:

A.1). PARCEL A (REMAINING), WHICH RESULTED FROM THE DIVISION OF REMAINING
PARCEL, WHICH, IN TURN, RESULTED FROM THE DIVISION OF THEN-REMAINING PARCEL,
WHICH, IN TURN, RESULTED FROM THE MERGER AND DIVISION INTO TWO PARCELS OF LAND
LOCATED AT CAMINO A YECAPIXTLA-AGUA HEDIONDA KM 2.5, MUNICIPALITY OF YECAPIXTLA,
STATE OF MORELOS, with a surface area of 1,015,036.91 m2.

--- Individually, such property is registered with the Institute of Cadastre and
Registry Services of the State of Morelos under digital real estate folio number
619792-1.

 

 

 
4

--------------------------------------------------------------------------------

 

 

A.2). PARCEL B, WHICH RESULTED FROM THE DIVISION OF REMAINING PARCEL, WHICH, IN
TURN, RESULTED FROM THE DIVISION OF THEN-REMAINING PARCEL, WHICH, IN TURN,
RESULTED FROM THE MERGER AND DIVISION INTO TWO PARCELS OF LAND LOCATED AT CAMINO
A YECAPIXTLA-AGUA HEDIONDA KM 2.5, MUNICIPALITY OF YECAPIXTLA, STATE OF MORELOS,
with a surface area of 84,325.692 m2 and the metes and bounds specified in such
instrument.

--- Individually, such property is registered with the Institute of Cadastre and
Registry Services of the State of Morelos under digital real estate folio number
659314-1.

B). THE PARTIAL CANCELLATION OF A MORTGAGE granted by BANCO NACIONAL DE MÉXICO,
SOCIEDAD AN”NIMA, INTEGRANTE DEL GRUPO FINANCIERO BANAMEX, herein represented by
Mr. EDUARDO XAVIER VILLALOBOS GAITÁN and Ms. SOLEDAD GARCÍA TREJO, to the
company BURLINGTON YECAPIXTLA, SOCIEDAD AN”NIMA DE CAPITAL VARIABLE, only in
regard to PARCEL B, which resulted from the division of REMAINING PARCEL, WHICH
RESULTED FROM THE DIVISION OF REMAINING PARCEL, WHICH, IN TURN, RESULTED FROM
THE DIVISION OF THEN-REMAINING PARCEL, WHICH, IN TURN, RESULTED FROM THE MERGER
AND DIVISION INTO TWO PARCELS OF LAND LOCATED AT CAMINO A YECAPIXTLA-AGUA
HEDIONDA KM 2.5, MUNICIPALITY OF YECAPIXTLA, STATE OF MORELOS, with a surface
area of 84,325.69 m2, the description of whose area, metes, and bounds is set
forth in the body of this instrument.

VII. THE SALE OF ONE PARCEL. By means of notarial instrument number 273,779,
dated August 27, 2014, which was made before and witnessed by the undersigned
notary, whose first notarially-certified copy was registered with the Institute
of Cadastre and Registry Services of the State of Morelos under digital real
estate folio number 659314-1, the SALE VIA ASCERTAINMENT BY MEASUREMENT was
recorded, which was executed by BURLINGTON YECAPIXTLA, SOCIEDAD AN”NIMA DE
CAPITAL VARIABLE as the SELLER, herein represented by Mr. JOSÉ MANUEL GONZÁLEZ
LAGUNAS, as special attorney-in-fact, hereinafter referred to as the “SELLER,”
and by INMOBILIARIA BURLPARK, SOCIEDAD AN”NIMA DE CAPITAL VARIABLE as the
PURCHASER, herein represented by Mr. LUIS SIGFRIDO MONTOYA CRUZ, as
attorney-in-fact, who purchased for his principal the property identified as
PARCEL B, WHICH RESULTED FROM THE DIVISION OF REMAINING PARCEL, WHICH, IN TURN,
RESULTED FROM THE DIVISION OF THEN-REMAINING PARCEL, WHICH, IN TURN, RESULTED
FROM THE MERGER AND DIVISION INTO TWO PARCELS OF LAND LOCATED AT CAMINO A
YECAPIXTLA-AGUA HEDIONDA KM 2.5, MUNICIPALITY OF YECAPIXTLA, STATE OF MORELOS,
with a surface area of 84,325.692 m2, the description of whose metes and bounds
is set forth in paragraph A.2) of background item SIX of this instrument.

VII.1. MORTGAGED PROPERTY. Pursuant to the foregoing, the company BURLINGTON
YECAPIXTLA, SOCIEDAD AN”NIMA DE CAPITAL VARIABLE maintained ownership of the
property identified as PARCEL A (REMAINING), WHICH RESULTED FROM THE DIVISION OF
REMAINING PARCEL, WHICH, IN TURN, RESULTED FROM THE DIVISION OF THEN-REMAINING
PARCEL, WHICH, IN TURN, RESULTED FROM THE MERGER AND DIVISION INTO TWO PARCELS
OF LAND LOCATED AT CAMINO A YECAPIXTLA-AGUA HEDIONDA KM 2.5, MUNICIPALITY OF
YECAPIXTLA, STATE OF MORELOS, with a surface area of 1,015,036.91 m2 and the
following metes and bounds: TO THE NORTH, 635.55 m along a broken line bordering
private property and 716.46 m along a broken line bordering Parcel B (Yecapixtla
thread factory), and 255.29 m bordering private property; TO THE SOUTH, 1,032.76
m along a broken line bordering Department of the Federal District nurseries; TO
THE EAST, 851.87 m along a broken line bordering private property and 965.80 m
along a broken line bordering the Mexican Institute of Social Security of
Yecapixtla; and TO THE WEST, 3,503.10 m along a broken line bordering private
property.

--- Such property is registered with the Institute of Cadastre and Registry
Services of the State of Morelos under digital real estate folio number
659313-1.

 

 

 
5

--------------------------------------------------------------------------------

 

 

VII.2. BUILDINGS. The representative of BURLINGTON YECAPIXTLA, SOCIEDAD AN”NIMA
DE CAPITAL VARIABLE states that his principal, using its own funds and subject
to the corresponding construction licenses, constructed buildings allocated to
industry and offices on the lot described in the previous paragraph, of which it
is the sole legitimate owner.

-- Hereinafter, the lot and the buildings located on it, together with its
natural accretions, permits and licenses, and all incorporated assets described
in paragraph VII.1 above, shall be jointly referred to as the “Morelos
Property.”

--- PACKAGE-MORTGAGED PROPERTIES LOCATED IN COAHUILA.

VIII. FIRST DEED. By means of notarial instrument number 358, dated October 25,
1993, made before and witnessed by Mr. Homero Gómez García, head notary of
Notary Office No. 29 of Saltillo, State of Coahuila de Zaragoza, registered with
the Public Registry of Property of Parras de la Fuente, State of Coahuila de
Zaragoza on December 23, 1993, section I, book 31A, folio 240, and under entry
4,041, PARRAS CONE DE MÉXICO, SOCIEDAD AN”NIMA DE CAPITAL VARIABLE, acquired the
NORTHERN PARCEL of the RURAL LOT called “LOS CIPRESES,” located in the
Municipality of Parras de la Fuente, State of Coahuila de Zaragoza, with a
surface area of 159,175.59 m2 and the following BEARINGS, METES and BOUNDS,
which I am copying from such instrument: “ . . . from point 1 to point 2, along
a distance of 361.08 meters bordering property reserved by the seller Compañía
Industrial de Parras, S.A. de C.V.; from point 2 to point 3, along a distance of
300 meters, bordering land property of Messrs. Leonardo Martínez and Juan
Morales; from point 3 to point 4, along a distance of 83.22 meters; from point 4
to point 5, along a distance of 18.12 meters; from point 5 to point 6, along a
distance of 444.40 meters, with these last points bordering the property of Mr.
Felipe Madero, which has a right-of-way through the center; from point 6 to
point 7, along a distance of 96.14 meters; from point 7 to point 8, along a
distance of 56.99 meters; and from point 8 to point 1, closing the perimeter,
along a distance of 275.03 meters and bordering Carretera Parras Paila along
these last points . . . “;

IX. SECOND DEED. By means of notarial instrument number 30, dated March 29,
1994, made before and witnessed by Mr. Juan Carlos Lamas Urista, head notary of
Notary Office No. 1 of Parras de la Fuente, State of Coahuila de Zaragoza,
registered with the Public Registry of Property of Parras de la Fuente, State of
Coahuila de Zaragoza on January 9, 2000, section I, book 42, folio 118, and
under entry 5,838, PARRAS CONE DE MÉXICO, SOCIEDAD AN”NIMA DE CAPITAL DE
VARIABLE acquired AN EASTERN PORTION of the RURAL LAND of EX-CAMPO DE AVIACI”N
in the Municipality of Parras de la Fuente, State of Coahuila de Zaragoza, with
a surface area of 1,650.00 m2 and the following BEARINGS, METES and BOUNDS,
which I am copying from such instrument: “ . . . NORTH: measuring 55 m and
bordering the Federal Electricity Commission substation. SOUTH: measuring 55 m
and bordering Agrícola del Rosario, S. de R.L. EAST: measuring 30 m and
bordering Carretera Parras, Paila. WEST: measuring 30 m and bordering Agrícola
del Rosario, S. de R.L. . . .”;

X. THIRD DEED. By means of notarial instrument 44, dated May 20, 1994, made
before and witnessed by the aforementioned notary public and registered with the
Public Registry of Property of Parras de la Fuente, State of Coahuila de
Zaragoza on July 6, 1994, section I, book 32, folio 73, and under entry 4,257,
PARRAS CONE DE MÉXICO, SOCIEDAD AN”NIMA DE CAPITAL DE VARIABLE acquired A
PORTION of the AGOSTADERO RURAL LAND called “ALTO DE CONEJOS” in the
Municipality of Parras de la Fuente, State of Coahuila de Zaragoza, with a
surface area of 5-04-42 ha and the following BEARINGS, METES and BOUNDS, which I
am copying from such instrument: “ . . . WEST: measuring 149.976 m and bordering
Compañía Industrial de Parras. NORTH: measuring 333.76 m and bordering the
undersigned, Mr. Juan B. Morales Doria. SOUTH: measuring 7.03 m, bordering the
undersigned, Mr. Juan B. Morales Doria. SOUTH: measuring 326.63 m bordering Mr.
Fernando Martínez. EAST: measuring 152.324.00 (sic) meters, bordering Mr. Juan
B. Morales Doria . . . “; and

XI. FOURTH DEED. By means of notarial instrument number 7, dated February 20,
2001, made before and witnessed by Mr. Jesús María Farías Ayala, head notary of
Notary Office No. 3 of Parras de la Fuente, State of Coahuila de Zaragoza,
registered with the Public Registry of Property of Parras de la Fuente, State of
Coahuila de Zaragoza on April 5, 2001, section I, book 43, folio 65, and under
entry 5,986, PARRAS CONE DE MÉXICO, SOCIEDAD AN”NIMA DE CAPITAL DE VARIABLE
acquired TWO LOTS THAT FORM ONE SINGLE BODY located at ACERA ORIENTE of
CARRETERA PARRAS-PAILA, between Hotel Rincón del Montero and Fábrica de
Mezclilla Parras Cone de México, Sociedad Anónima de Capital Variable in the
Municipality of Parras de la Fuente, State of Coahuila de Zaragoza, with a
surface area of 39-97-56 ha and the following BEARINGS, METES and BOUNDS, which
I am copying from such instrument: “ . . . lot facing highway, TO THE NORTH,
measuring 300.00 m, with the property of Mr. and Mrs. Felipe Daniel Madero
González; TO THE SOUTH measuring 302.00 m, with the property of Mr. Juan B.
Morales Doria; TO THE EAST, measuring 484.00 m, with the property of Mr. and
Mrs. Felipe Daniel Madero González; and TO THE WEST, measuring 450.00 m, with
Parras-Paila Highway. With a total surface area of 14-01-00 ha. Interior lot
boundaries: bearings, metes and bounds: 0-1, N-88°00’00”-E, 300 m. 1-2,
S-02°00´00”-E, 484 m. 2-3 S-85°42’00”-E, 231 m. 3-4, N-07°46’00”-E, 512.50 m.
4-5, N-35°33´00”-E, 46.90 m. 5-6, S-60°06’00”-W, 18.70 m. 6-7, N-55°17’00”-E
18.70 m. 7-8, N-17°48’00”-W, 16.80 m. 8-9, N-57°39’00”-W, 52.50 m. 9-10,
N-08°18’00”-W, 33.00 m. 10-11, N-14°49’00”-W, 60.30 m. 11-12, N-31°00’00”-W,
18.50 m. 12-13, N-57°58’00”-W, 30.50 m. 13-14, S-88°00’00”-W, 612.25 m. 14-0,
S-00°00’00”-W, 612.25 m. With an area of the Interior Lot of 25-96-56 ha . . .
.”

--- CURRENTLY, THE AFOREMENTIONED PROPERTIES ARE REGISTERED WITH THE PUBLIC
REGISTRY OF PROPERTY OF PARRAS DE LA FUENTE, COAHUILA, UNDER ENTRY NUMBER 6,886,
IN PROPERTY BOOK 69, S.C., SECTION I, DATED APRIL 15, 2011.

XII. BUILDINGS. PARRAS CONE DE MÉXICO, SOCIEDAD AN”NIMA DE CAPITAL VARIABLE's
representative states that on the lots described in background items VIII, IX, X
and XI, its principal, using its own funding and with the corresponding
construction licenses, constructed buildings for industrial and office use, of
which it is the sole and legitimate owner.

 

 

 
6

--------------------------------------------------------------------------------

 

 

Hereinafter, the lots and the buildings located on it, together with their
natural accretions, permits, licenses and all property a part thereof, which are
described in foregoing background items VIII, IX, X and XI, shall be jointly
referred to as the “Coahuila Properties.”

XIII. AGREEMENT FOR TERMINATING THE IRREVOCABLE GUARANTEE TRUST AGREEMENT. By
means of notarial instrument number 235,813, dated March 28, 2011, made before
and witnessed by Mr. HUGO MANUEL SALGADO BAHENA, then-aspiring notary acting as
substitute for the undersigned notary, the AGREEMENT FOR TERMINATING IRREVOCABLE
GUARANTEE TRUST NO. F-675 was recorded, as well as the resulting PROPERTY
REVERSION, which was entered into by PARRAS CONE DE MÉXICO, SOCIEDAD AN”NIMA DE
CAPITAL VARIABLE, as settlor, represented by Mr. JOSÉ MANUEL GONZÁLEZ LAGUNAS,
and BURLINGTON MORELOS, SOCIEDAD AN”NIMA DE CAPITAL VARIABLE, as settlor,
represented by the aforementioned Mr. JOSÉ MANUEL GONZÁLEZ LAGUNAS; GENERAL
ELECTRIC CAPITAL CORPORATION, represented by Mr. MARCOS SIQUEIROS BALLESTEROS,
as beneficiary acting as agent for the lenders in accordance with a loan
agreement; and GE CONSUMO MEXICO, SOCIEDAD ANONIMA DE CAPITAL VARIABLE, SOCIEDAD
FINANCIERA DE OBJETO MULTIPLE, ENTIDAD NO REGULADA (as successor in interest due
to a spin-off of Ge Money Bank, Sociedad Anónima, Institución de Banca Múltiple,
Ge Capital Grupo Financiero, División Fiduciaria), as trustee, represented by
its chief trust officer, Ms. ELVIRA GUTIÉRREZ ESCOBAR.

--- The following are the current registration entries corresponding to the
Coahuila Properties described in items VII, VIII, IX and X of this background
chapter due to the execution of the aforementioned legal transaction: ENTRY
6,886, PROPERTY BOOK 69, S.C., SECTION I, DATED APRIL 15, 2011.

------------------------------------- THE LOAN AGREEMENTS

XIV. CANCELLATION OF MORTGAGE AND SIMPLE FIRST PACKAGE MORTGAGE LOAN AGREEMENT.
By means of notarial instrument no. 278,327, dated January 28, 2015, made before
and witnessed by the undersigned notary, the NOTARIAL INSTRUMENT containing the
following was
recorded:------------------------------------------------------------- --- A).
MORTGAGE CANCELLATION issued by BANCO NACIONAL DE MÉXICO, SOCIEDAD AN”NIMA,
INTEGRANTE DEL GRUPO FINANCIERO BANAMEX, hereinafter referred to as “BANAMEX,”
represented by Mr. EDUARDO XAVIER VILLALOBOS GAITAN and Ms. SOLEDAD GARCIA
TREJO, who may also be referred to as the “Mortgagee,” who are canceling the
mortgages in favor of the companies PARRAS CONE DE MEXICO, SOCIEDAD AN”NIMA DE
CAPITAL VARIABLE and BURLIGTON [sic] YECAPIXTLA, SOCIEDAD ANONIMA DE CAPITAL
VARIABLE, respectively, which are specified below.

--- B) The SIMPLE FIRST-PACKAGE MORTGAGE LOAN AGREEMENT entered into by BANCO
NACIONAL DE MÉXICO, SOCIEDAD AN”NIMA, INTEGRANTE DEL GRUPO FINANCIERO BANAMEX,
as LENDER, represented by Mr. EDUARDO XAVIER VILLALOBOS GAITAN and Ms. SOLEDAD
GARCIA TREJO; by the commercial company PARRAS CONE DE MÉXICO, SOCIEDAD AN”NIMA
DE CAPITAL VARIABLE, as BORROWER, represented by its special attorney-in-fact,
Mr. JOSÉ MANUEL GONZÁLEZ LAGUNAS; and with the appearance of the commercial
companies BURLINGTON MORELOS, SOCIEDAD AN”NIMA DE CAPITAL VARIABLE, MANUFACTURAS
PARRAS CONE, SOCIEDAD AN”NIMA DE CAPITAL VARIABLE, BURLINGTON YECAPIXTLA,
SOCIEDAD AN”NIMA DE CAPITAL VARIABLE, SERVICIOS BURLMEX, SOCIEDAD AN”NIMA DE
CAPITAL VARIABLE, CONE DENIM YECAPIXTLA, SOCIEDAD AN”NIMA DE CAPITAL VARIABLE,
and CASIMIRES BURLMEX, SOCIEDAD AN”NIMA DE CAPITAL VARIABLE, all of which are
represented by their special attorney-in-fact, Mr. JOSÉ MANUEL GONZÁLEZ LAGUNAS,
as the GUARANTORS, the commercial company PARRAS CONE DE MÉXICO, SOCIEDAD
AN”NIMA DE CAPITAL VARIABLE, represented by its special attorney-in-fact, Mr.
JOSÉ MANUEL GONZÁLEZ LAGUNAS, as the PACKAGE MORTGAGE GUARANTOR, Mr. JOSÉ MANUEL
GONZÁLEZ LAGUNAS, on his own behalf, as the DEPOSITARY, and the commercial
company BURLINGTON YECAPIXTLA, SOCIEDAD AN”NIMA DE CAPITAL VARIABLE, represented
by its special attorney-in-fact, Mr. JOSÉ MANUEL GONZÁLEZ LAGUNAS, as the
MORTGAGE GUARANTOR.

--- Such loan was granted for the amount of US$17,591,250.00 (SEVENTEEN MILLION
FIVE HUNDRED NINETY-ONE THOUSAND TWO HUNDRED FIFTY DOLLARS 00/100, LEGAL TENDER
OF THE UNITED STATES OF AMERICA), with the method of payment, interest
calculation, rate, and other LENDER obligations being specified in such
agreement.

--- As guarantee for the performance of each and every obligation derived from
the aforementioned agreement, a FIRST MORTGAGE was created in favor of BANAMEX
with respect to the Morelos Property on the real property originally identified
on the execution date of such instrument, as indicated in background item IVC),
with the mortgage on the real property identified in item VII.1 of this chapter
surviving, as well as a FIRST MORTGAGE on the complete industrial unit making up
the company PARRAS CONE DE MÉXICO, SOCIEDAD AN”NIMA DE CAPITAL VARIABLE.

 

 

 
7

--------------------------------------------------------------------------------

 

 

XV. CANCELLATION OF MORTGAGE AND SIMPLE SECOND PACKAGE MORTGAGE LOAN AGREEMENT.
By means of notarial instrument no. 278,330, dated January 28, 2015, made before
and witnessed by the undersigned notary, the NOTARIAL INSTRUMENT containing the
following was recorded:

--- A). MORTGAGE CANCELLATION issued by BANCO NACIONAL DE MÉXICO, SOCIEDAD
AN”NIMA, INTEGRANTE DEL GRUPO FINANCIERO BANAMEX, represented by Mr. EDUARDO
XAVIER VILLALOBOS GAITAN and Ms. SOLEDAD GARCIA TREJO, who canceled the
mortgages in favor of the companies PARRAS CONE DE MEXICO, SOCIEDAD AN”NIMA DE
CAPITAL VARIABLE and BURLINGTON YECAPIXTLA, SOCIEDAD ANONIMA DE CAPITAL
VARIABLE.

--- B). The SIMPLE SECOND-PACKAGE MORTGAGE LOAN AGREEMENT entered into by BANCO
NACIONAL DE MÉXICO, SOCIEDAD AN”NIMA, INTEGRANTE DEL GRUPO FINANCIERO BANAMEX,
as the LENDER, represented by Mr. EDUARDO XAVIER VILLALOBOS GAITAN and Ms.
SOLEDAD GARCÍA TREJO; with the appearance of the commercial company BURLINGTON
MORELOS, SOCIEDAD AN”NIMA DE CAPITAL VARIABLE, represented by its special
attorney-in-fact, Mr. JOSÉ MANUEL GONZÁLEZ LAGUNAS, as the BORROWER; with the
appearance of the commercial companies PARRAS CONE DE MÉXICO, SOCIEDAD AN”NIMA
DE CAPITAL VARIABLE, MANUFACTURAS PARRAS CONE, SOCIEDAD AN”NIMA DE CAPITAL
VARIABLE, BURLINGTON YECAPIXTLA, SOCIEDAD AN”NIMA DE CAPITAL VARIABLE, SERVICIOS
BURLMEX, SOCIEDAD AN”NIMA DE CAPITAL VARIABLE, CONE DENIM YECAPIXTLA, SOCIEDAD
AN”NIMA DE CAPITAL VARIABLE, and CASIMIRES BURLMEX, SOCIEDAD AN”NIMA DE CAPITAL
VARIABLE, all of which were represented by their special attorney-in-fact, Mr.
JOSÉ MANUEL GONZÁLEZ LAGUNAS, as the GUARANTORS; with the appearance of the
commercial company PARRAS CONE DE MÉXICO, SOCIEDAD AN”NIMA DE CAPITAL VARIABLE,
represented by its special attorney-in-fact, Mr. JOSÉ MANUEL GONZÁLEZ LAGUNAS,
as the PACKAGE MORTGAGE GUARANTOR; with the appearance of Mr. JOSÉ MANUEL
GONZÁLEZ LAGUNAS on his own behalf as the DEPOSITARY; and with the appearance of
the commercial company BURLINGTON YECAPIXTLA, SOCIEDAD AN”NIMA DE CAPITAL
VARIABLE, represented by its special attorney-in-fact, Mr. JOSÉ MANUEL GONZÁLEZ
LAGUNAS, as the MORTGAGE GUARANTOR.

--- Such loan was granted for the amount of US$12,208,333.26 (TWELVE MILLION TWO
HUNDRED EIGHT THOUSAND THREE HUNDRED THIRTY-THREE DOLLARS 26/100, LEGAL TENDER
OF THE UNITED STATES OF AMERICA), with the method of payment, interest
calculation, rate and other LENDER obligations being specified in such
agreement.

--- As guarantee for the performance of each and every obligation derived from
the aforementioned agreement, a SECOND MORTGAGE was created in favor of BANAMEX
with respect to the Morelos Property identified on the execution date of such
instrument, as indicated in background item V.1, with such mortgage on the real
property currently identified in item VII.1 of this chapter surviving, as well
as a SECOND MORTGAGE on the complete industrial unit making up the company
PARRAS CONE DE MÉXICO, SOCIEDAD AN”NIMA DE CAPITAL VARIABLE.

XVI. THE SIMPLE THIRD PACKAGE MORTGAGE LOAN AGREEMENT. By means of notarial
instrument number 282,652, dated July 6, 2015, made by the undersigned notary,
the NOTARIAL INSTRUMENT containing the following was recorded:           

--- A). The SIMPLE THIRD PACKAGE MORTGAGE LOAN AGREEMENT entered into by BANCO
NACIONAL DE MÉXICO, SOCIEDAD AN”NIMA, INTEGRANTE DEL GRUPO FINANCIERO BANAMEX,
as the BORROWER, represented by Mr. MARIO ALBERTO GARCÍA ÁVILA and Ms. SOLEDAD
GARCÍA TREJO; the commercial company PARRAS CONE DE MÉXICO, SOCIEDAD AN”NIMA DE
CAPITAL VARIABLE, represented by its special attorney-in-fact Mr. JOSÉ MANUEL
GONZÁLEZ LAGUNAS, as the LENDER; the commercial companies BURLINGTON MORELOS,
SOCIEDAD AN”NIMA DE CAPITAL VARIABLE, MANUFACTURAS PARRAS CONE, SOCIEDAD AN”NIMA
DE CAPITAL VARIABLE, BURLINGTON YECAPIXTLA, SOCIEDAD AN”NIMA DE CAPITAL
VARIABLE, SERVICIOS BURLMEX, SOCIEDAD AN”NIMA DE CAPITAL VARIABLE, CONE DENIM
YECAPIXTLA, SOCIEDAD AN”NIMA DE CAPITAL VARIABLE and CASIMIRES BURLMEX, SOCIEDAD
AN”NIMA DE CAPITAL VARIABLE, all of which are represented by their special
attorney-in-fact Mr. JOSÉ MANUEL GONZÁLEZ LAGUNAS, as the GUARANTORS; the
commercial company PARRAS CONE DE MÉXICO, SOCIEDAD AN”NIMA DE CAPITAL VARIABLE,
represented by its special attorney-in-fact Mr. JOSÉ MANUEL GONZÁLEZ LAGUNAS, as
the PACKAGE MORTGAGE GUARANTOR; on his own behalf, Mr. JOSÉ MANUEL GONZÁLEZ
LAGUNAS, as the DEPOSITARY; and the commercial company BURLINGTON YECAPIXTLA,
SOCIEDAD AN”NIMA DE CAPITAL VARIABLE, represented by its special
attorney-in-fact Mr. JOSÉ MANUEL GONZÁLEZ LAGUNAS, as the MORTGAGE GUARANTOR.

--- Such loan of up to US$7,000,000.00 (SEVEN MILLION DOLLARS 00/100, LEGAL
TENDER OF THE UNITED STATES OF AMERICA) was granted, and the terms of payment,
calculation of interest, interest rate, and other obligations of the BORROWER
were specified in such agreement.

--- As guarantee for the performance of each and every obligation derived from
the aforementioned agreement, a THIRD MORTGAGE was created in favor of BANAMEX
with respect to the Morelos Property on the real property currently identified
in background item VII.1, as well as a THIRD PACKAGE MORTGAGE on the complete
industrial unit making up the company PARRAS CONE DE MÉXICO, SOCIEDAD AN”NIMA DE
CAPITAL VARIABLE.

XVII. CERTIFICATES OF ENCUMBRANCES AND OF NO ENCUMBRANCES. The current legal
status of the real properties subject matter of the guarantees established in
this instrument is as follows:

a). The following has been reported regarding the Morelos Property specified in
item VII.1 of this chapter:

a.1) FIRST MORTGAGE in favor of BANAMEX in the amount of US$17,591,250.00
(SEVENTEEN MILLION FIVE HUNDRED NINETY-ONE THOUSAND TWO HUNDRED FIFTY DOLLARS
00/100, LEGAL TENDER OF THE UNITED STATES OF AMERICA).

a.2) SECOND MORTGAGE in favor of BANAMEX in the amount of US$12,208,333.26
(TWELVE MILLION TWO HUNDRED EIGHT THOUSAND THREE HUNDRED THIRTY-THREE DOLLARS
[26/100], LEGAL TENDER OF THE UNITED STATES OF AMERICA).

a.3) THIRD MORTGAGE in favor of BANAMEX in the amount of US$7,000,000.00 (SEVEN
MILLION DOLLARS 00/100, LEGAL TENDER OF THE UNITED STATES OF AMERICA).

--- Without any other restriction on use or ownership, except for the
rights-of-way indicated in this chapter, which is hereby demonstrated with a
certificate of encumbrances issued by the Institute of Cadastre and Registry
Services of the State of Morelos attached to the appendix of this notarial
instrument as Exhibit A as well as the notarially-certified copies issued
hereof.

 

 

 
8

--------------------------------------------------------------------------------

 

 

b). The following has been reported regarding the Coahuila Properties specified
in items VIII, IX, X and XI of this chapter:

b.1) FIRST PACKAGE MORTGAGE in favor of BANAMEX in the amount of
US$17,591,250.00 (SEVENTEEN MILLION FIVE HUNDRED NINETY-ONE THOUSAND TWO HUNDRED
FIFTY DOLLARS 00/100, LEGAL TENDER OF THE UNITED STATES OF AMERICA).

b.2) SECOND PACKAGE MORTGAGE in favor of BANAMEX in the amount of
US$12,208,333.26 (TWELVE MILLION TWO HUNDRED EIGHT THOUSAND THREE HUNDRED
THIRTY-THREE DOLLARS [26/100], LEGAL TENDER OF THE UNITED STATES OF AMERICA).

b.3) THIRD MORTGAGE in favor of BANAMEX in the amount of US$7,000,000.00 (SEVEN
MILLION DOLLARS 00/100, LEGAL TENDER OF THE UNITED STATES OF AMERICA).

Without any other restriction on use or ownership, which is hereby demonstrated
with the certificate of encumbrances issued by the Public Registry of Property
of Parras de la Fuente, State of Coahuila de Zaragoza, which are attached to the
appendix of this notarial instrument as Exhibit B, as well as the
notarially-certified copies issued hereof.

----------------------------------------------- R E C I T A L S

I. BANAMEX represents that:

a). It is a lending institution organized and existing under the laws of the
United Mexican States and is fully authorized to enter into this agreement and
to assume and discharge the obligations herein set forth.

b). Its representatives have the sufficient capacity and powers to execute this
agreement in its name.

II. The CLIENT represents that:

a). It is a corporation formed and existing under the applicable laws of the
United Mexican States and has the capacity to execute this agreement.

b). Its representative has sufficient power to contract in its name.

c). There is no lawsuit or proceeding whatsoever, nor is it aware of a threat
thereof, against it or that may materially affect its properties.

d). All documents and information it has provided to BANAMEX for its analysis
and review in granting the financing are true and correctly reflect its current
situation.

e). No event or condition has occurred on or before the date of this agreement
that has or, as far as it knows, may have a material adverse effect on its
business, assets, liabilities, financial condition or condition of any other
nature, or its licenses, operations, projects or its ability to meet its
obligations hereunder.

f). It has requested a loan from BANAMEX in the terms hereof and is entering
into this agreement on its own behalf.

g). The amounts financed under this agreement shall be used for a lawful
purpose.

III. The GUARANTOR represents that:

a). It is a corporation formed and existing under the applicable laws of the
United Mexican States and has the capacity to execute this agreement.

b). Its representatives have sufficient power to contract in its name.

c). There is no lawsuit or proceeding whatsoever, nor is it aware of a threat
thereof, against it or that may materially affect its properties.

d). All documents and information it has provided to BANAMEX for its analysis
and review in granting the financing are true and correctly reflect its current
situation.

e). No event or condition has occurred on or before the date of this agreement
that has or, as far as it knows, may have a material adverse effect on its
business, assets, liabilities, financial condition or condition of any other
nature, or its licenses, operations, projects or its ability to meet its
obligations hereunder.

IV. The PACKAGE MORTGAGE GUARANTOR represents that:

a). It is a corporation formed and existing under the laws of the United Mexican
States and is fully authorized in accordance with its corporate purpose to enter
into this agreement and to assume and discharge the obligations herein set
forth.

b). Its representative has sufficient capacity and authority to execute this
agreement in its name.

c). There is no lawsuit or proceeding whatsoever, nor is it aware of a threat
thereof, against it or that may affect the mortgage.

d). All documents and information it has provided to BANAMEX for its analysis
and review in granting the financing are true and correctly reflect its current
situation.

e). No event or condition has occurred on or before the date of this agreement
that has or, as far as it knows, may have a material adverse effect on its
business, assets, liabilities, financial condition or condition of any other
nature, or its licenses, operations, projects or its ability to meet its
obligations hereunder.

 

 

 
9

--------------------------------------------------------------------------------

 

 

 

V. The DEPOSITARY represents that:

a). He is an individual with full authority to enter into this agreement and to
assume and discharge the obligations herein set forth.

b). All documents and information he has provided to BANAMEX for its analysis
and review in granting the financing are true and correctly reflect his current
situation.

c). He agrees to appear as Depositary in accordance with the terms and
conditions hereof.

VI. The MORTGAGE GUARANTOR represents that:

a). It is the legitimate owner of the Morelos Property indicated in item VII.1
of the background chapter, which is subject to a first, second and third
encumbrance in favor of BANAMEX, without any other restrictions on ownership,
except for the existing rights-of-way, and it is current regarding the payment
of all fees and taxes with respect thereto.

b). It has the minimum legal capacity and powers sufficient for providing the
Morelos Property described in item VII.1 of the background chapter as collateral
subject to a mortgage.

c). There is no lawsuit or proceeding whatsoever, nor is it aware of a threat
thereof, against it or that may affect the mortgage.

d). All documents and information it has provided to BANAMEX for its analysis
and review in granting the financing are true and correctly reflect its current
situation.

e). No event or condition has occurred on or before the date of this agreement
that has or, as far as it knows, may have a material adverse effect on its
business, assets, liabilities, financial condition or condition of any other
nature, or its licenses, operations, projects or its ability to meet its
obligations hereunder.

--- Pursuant to the foregoing, the parties agree to the following:

------------------------------------------------------C L A U S E S:

ONE. DEFINED TERMS. The terms defined below and without the need for quotation
marks shall have the following meanings, which shall be equally applicable in
singular and in plural:

“Total Assets” shall mean all assets with respect to one person as determined
pursuant to US GAAP, excluding the following: (i) patents and patent
applications, trademarks and trade names, copyrights, franchises and deferred
charges; (ii) organizational, experimental and research and development expenses
and other similar intangible lines; (iii) all sums unbundled for the purpose of
repurchasing shares representing capital stock; and (iv) reserves for
depreciation, obsolescence and/or amortization of the assets on its books, as
well as all reserves it is required to establish pursuant to US GAAP.

“Debt” shall mean any debt for monies taken as a loan (including inter-company
loans) or for deferring the payment of the price of any goods or services with
respect to which a person may be liable or directly or contingently guarantees
its payment, whether as obligor, guarantor or in any other way, including for
these purposes financial leases in accordance with US GAAP.

“Financial Debt” shall mean any Debt that accrues interest.

“Business Day” shall mean any day on which the offices of lending institutions
must be open to the public for the execution of banking transactions in Mexico
City, Federal District in the terms of the calendar published annually by the
National Banking and Securities Commission (Comisión Nacional Bancaria y de
Valores) in the Official Gazette of the Federation, without considering for said
purpose self-service store branches and those located in companies (SEC).

“Business Day in Mexico and New York” shall mean any Business Day on which,
additionally, banks are not authorized or obligated to close in the city of New
York, New York, United States of America.

 

 

 
10

--------------------------------------------------------------------------------

 

 

“Dollars” shall mean the legal tender of the United States of America.

“Net Financial Expenses” shall mean the result of (i) interest accrued on
Financial Debt during the corresponding accounting period minus (ii) interest
accrued on investments made during the accounting period.

“Taxes” shall mean all tax contributions, impositions or levies, including,
without limitation, interest on unpaid taxes, tax penalties, enforcement costs
and compensation and any other related government charge in the terms of present
or future applicable tax provisions and those arising under this agreement.

“Total Liabilities” shall mean all liabilities registered on the accounting date
and determined pursuant to US GAAP, including, without limitation, liabilities
resulting from the discounting of negotiable instruments, contingent liabilities
resulting from liabilities for which it is responsible on behalf of third
parties and the reserves established for employee and worker severance pay, tax
payments, bonds, other similar reserves and rents payable pursuant to any
financial lease agreement.

“CCP Rate” shall mean the latest Cost for Securing Term Liabilities denominated
in Mexican pesos for full-service banks in Mexico (CCP in Spanish), expressed in
percentages per annum, as published in the Official Gazette of the Federation
and that the Mexican central bank deems representative as of the date on which
each interest or corresponding default period commences in the terms of the
“Payment of Interest” clause of this agreement.

“CETES Rate” shall mean the latest annual rate of return on the primary
placement of federal treasury certificates (certificados de la Tesorería de la
Federación, or CETES) over a 28-day period if the interest periods consist of 28
days or are monthly, or over the closest period if the interest periods are
quarterly or biannual, as determined by the Mexican central bank as of the date
on which each interest or corresponding default period commences in the terms of
the “Payment of Interest” clause of this agreement.

“LIBOR Rate” shall mean the average annualized interest rate that appears on the
LIBOR01 Page, (USD) column (“LIBOR01 Page”) of the THOMSON REUTERS BBA LIBOR
RATES U.S. Domestic Money Service, which is published on said page by the
British Bankers' Association through THOMSON REUTERS monitoring system, such as
applicable rates in U.S. dollars for the corresponding interest or accounting
period and that are offered on the London interbank market by various banks
offering said quotes at the close of operations (11:00 AM London time), 2 (two)
business days in London prior to the commencement of the corresponding interest
or accounting period. The foregoing, with the understanding that it shall be
deemed a Business Day provided deposit transactions in U.S. dollars in the
London interbank market are made, , with the understanding that if no such
transactions take place in the London interbank market because it is not a
Business Day, the rates of the immediately-preceding Business Day will be used.

“Ordinary Rate” shall mean the result of adding the points indicated in each
Verifying Document to the Libor Rate.

“TIIE Rate” (Commencement of Period) shall mean, with respect to each ordinary
interest period, the latest equilibrium interbank interest rate (i) over 28-day
periods if interest periods consist of 28 days or are monthly or (ii) over 91
days or the equivalent thereof if interest periods are quarterly (with the
understanding that if no listings are provided for the corresponding period
pursuant to the above, listings for the nearest period shall be used) determined
and published by the Mexican central bank in the Official Gazette of the
Federation at or prior to the commencement of such interest period based on the
listings provided by Mexican lending institutions. With respect to every default
interest period, the latest equilibrium interbank interest rate over a 28-day
period or that which replaces it pursuant to the above and is published at or
prior to the commencement of said interest period shall apply.

“US GAAP” shall mean U.S. generally accepted accounting principles in effect.

“Operating Income” shall mean, at the close of each accounting period, the
result of (a) all the sales, either in full or in installments, minus (b) the
sum of (i) discounts made on said sales, (ii) sales costs, (iii) sales expenses,
(iv) administration expenses and (v) the depreciation and amortization expenses
for said person.

TWO. OPENING OF THE LINE OF CREDIT. BANAMEX agrees to grant and make available
to the CLIENT a loan for up to the amount of US$18,000,000.00 (EIGHTEEN MILLION
DOLLARS 00/100, LEGAL TENDER OF THE UNITED STATES OF AMERICA), with the
understanding that the amount of said loan does not include interests, expenses,
commissions or any other sums that must be paid by the CLIENT pursuant to this
agreement.

The CLIENT shall use the amounts it draws down on the loan referred to herein as
working capital.

THREE. DRAWDOWN ON THE LOAN. The CLIENT may make use of the loan by means of one
or more drawdowns and exclusively counted as of the signature date of this xxx
agreement. The period for each drawdown may not exceed 90 (ninety) days,
provided that the day it intends to draw down on the loan is a Business Day in
Mexico and in New York and that the following requirements have been met:

a). The CLIENT has notified BANAMEX by telephone of the amount and the date on
which it is requesting to draw down on the loan. In the event BANAMEX agrees to
the drawdown, it shall inform the CLIENT by telephone of: (i) the date of the
drawdown, (ii) the applicable interest rate and (iii) the terms for paying
principal and interest.

 

 

 
11

--------------------------------------------------------------------------------

 

 

b). The CLIENT has delivered to BANAMEX the original version of the document
referred to in the “Verifying Documents” clause.

c). The amounts drawn down have not exceeded the amount of the loan.

d). The facts set forth in this agreement have continued without any material
adverse change as of the date of the drawdown and/or no grounds for acceleration
or event that, with the passage of time, may constitute grounds for acceleration
has occurred.

e). The preemptive notices have been filed with the Public Registry of Property
and the corresponding certificates of encumbrances have been issued by said
registry.

The CLIENT may again draw down any amount it might have drawn down and paid to
BANAMEX, provided the total amount of drawdowns does not exceed the amount of
the loan set forth in the “Opening of the Line of Credit” clause.

Following BANAMEX’s review and approval, the line of credit opened hereunder
will be extended for a second period subject to the same terms as those of this
agreement, and the loan granted may be drawn down on for the second period, in
which case the drawdown period for the second period will commence on August 15
2016 precisely and will end on August 15 2017 precisely.

Following BANAMEX’s review and approval, the line of credit opened hereunder
will be extended for a third period subject to the same terms as those of this
agreement, and the loan granted may be drawn down on for the third period, in
which case the drawdown period for the third period will commence on August 16
2017 precisely and will end on August 17 2018 precisely.

The period for drawdown hereunder will be extended for a second and third period
on the dates indicated in the previous paragraphs, provided that prior to the
end of the loan’s term, BANAMEX reviews the CLIENT’s payment behavior in regard
thereto and the result is favorable. BANAMEX’s consent to extend the period for
drawdown shall be indicated via simple notice to the CLIENT prior to the end of
the initial term; otherwise, the extension of such period will be understood as
denied and the line of credit will be deemed extinguished at the end of its
term, and the CLIENT shall pay the total amount of the amounts it has drawn
down.

The CLIENT may not request the cancellation of a drawdown once it has been
requested in terms of this clause. In the event the CLIENT needs to cancel the
drawdown requested, it must pay BANAMEX the costs and expenses generated due to
such cancellation.

BANAMEX shall deposit the amounts to be drawn down to checking account in
dollars number 4212508 (four two one two five zero eight), which the CLIENT has
opened at BANAMEX branch number 0023 (zero zero two three).

FOUR. VERIFYING DOCUMENTS. For the purpose of documenting the drawdown on the
loan, the CLIENT shall execute and deliver to BANAMEX a promissory note using
the form of promissory note that accompanies this agreement as Exhibit “C” and
is an integral part of it, which shall set forth:

a). As principal, the amount of the drawdown on the loan.

b). As payment dates for principal and interests, the corresponding dates in
accordance with the provisions contained in the “Payment of the Principal” and
“Payment of Interest” clauses.

c). As the execution date, that on which the drawdown on the loan is carried out
in the terms and manner satisfactory to BANAMEX.

The CLIENT acknowledges that the execution and delivery of the promissory note
that records the drawdown on the loan do not constitute payment, novation,
modification or extinguishment of the obligations that the CLIENT assumes toward
BANAMEX in this agreement.

The promissory note, inter alia, as well as the accounting entries and/or
account statements and/or slips and documents issued by BANAMEX with respect to
credits and debits that it makes to the corresponding checking account, as well
as the BANAMEX accounting records, in accordance with article 100 (one hundred)
of the Lending Institutions Act, shall have probative value in any proceeding
related to this agreement.

 

 

 
12

--------------------------------------------------------------------------------

 

 

FIVE. PAYMENT OF THE PRINCIPAL. The CLIENT shall pay BANAMEX, without need for
requirement, notice, protest or notification of any kind, the full amount of the
loan drawn down on the dates established as due dates for principal in
accordance with the corresponding promissory note.

SIX. PAYMENT OF INTEREST. The CLIENT shall pay BANAMEX, as of the date of the
loan drawdown and when due, ordinary interest on the principal unpaid amount of
the loan as follows: (i) the Ordinary Rate and (ii) the periods and dates of
payment that are provided in the form of promissory note that accompanies this
agreement as Exhibit “C” and that will be executed in order to demonstrate that
the drawdown on the loan has taken place in accordance with the “Verifying
Documents” clause.

In the event of default on the full and timely payment of the amounts owed to
BANAMEX pursuant to this agreement, the unpaid principal amount shall only
accrue default interest as of the date following the date due and until the day
such amount is fully paid, at an annual rate equal to:

a).      For the amounts that must be paid in Dollars, the LIBOR Rate times 3
(three). The foregoing, with the understanding that: (i) if the result of
multiplying the LIBOR Rate times 3 (three) is greater than adding 30 (thirty)
points to the LIBOR Rate, the annual default interest rate shall be the result
of adding the points set forth herein to the LIBOR Rate, and (ii) if the result
of multiplying the LIBOR Rate times 3 (three) is less than adding 15 (fifteen)
points to the LIBOR Rate, the annual default interest rate shall be the result
of adding the points indicated herein to the LIBOR Rate.     

In the event in which the LIBOR01 Page ceases to be published by the Thomson
Reuters information system, a substitute rate shall calculated by taking the
arithmetic average of the bank quotes that appear on the “Libo” page average
line (the periods that do not appear on this page will be calculated by linear
interpolation) of the US domestic money service that is transmitted through the
Thomson Reuters monitoring system by various banks that offer such quotes at the
close of operations (at 11:00 AM London time).

b).     For the amounts that must be paid in pesos, the TIIE Rate multiplied by
2 (two), with the understanding that: (i) if the result of multiplying the TIIE
Rate by 2 (two) is greater than adding 100 (one hundred) points to the TIIE
Rate, the annual default interest rate shall be the result of adding the points
set forth herein to the TIIE Rate, and (ii) if the result of multiplying the
TIIE Rate by 2 (two) is less than adding 20 (twenty) points to the TIIE Rate,
the annual default interest rate shall be the result of adding the
aforementioned points to the TIIE Rate.     

If it is not possible to obtain this rate as indicated above, the following
shall apply:

1).     If the TIIE Rate ceases to be published by the Mexican central bank,
default interest shall be calculated at the annual CETES Rate plus 0.40 (zero
point four zero) points.     

2).     If, in addition to the TIIE Rate, the CETES Rate cannot be obtained,
default interest shall be calculated at the annual CCP Rate plus 2.6 (two point
six) points.     

3).     If it is not possible to determine default interest in accordance with
the foregoing items, it shall be calculated at an annual rate that is the
product of 3 (three) times the latest default interest rate it is possible to
determine.

The aforementioned default interest shall be payable on demand, regardless of
whether BANAMEX accelerates the term provided for paying off the loan, in which
case, as of the acceleration date, the default interest shall accrue on unpaid
balance thereof.

The default interest rate shall vary throughout the time in which the default
continues. For such purpose, the latest applicable benchmark rate published on
or before the date on which each default interest rate period begins shall be
used, with the understanding that: (i) the first default interest period shall
begin on the day on which default commences and shall end in the following
month, on the day that corresponds numerically to the day on which the unpaid
amount in question became due and (ii) each subsequent default interest period
shall begin on the day following the day on which the prior period would have
ended and shall end in the following month, on the day that corresponds
numerically to the day on which the prior period ended. In the event there is no
day that corresponds numerically to the day on which default began, or on which
the prior interest period ended, in the calendar month in question, the latest
applicable benchmark rate published on the last Business Day of the
corresponding month shall be used.

All ordinary and default interest provided for in this agreement shall be
calculated based on a year consisting of 360 (three hundred sixty) days and
taking into account the number of days that actually pass during the
corresponding default interest period.

 

 

 
13

--------------------------------------------------------------------------------

 

 

SEVEN. COMISSIONS. The CLIENT must pay BANAMEX a commission for opening the line
of credit that is equal to 0.00% (zero percent) on the total amount of the loan,
plus value added tax, which is payable upon the execution of this agreement, for
the first drawdown period; a commission equal to 0.25% (zero point two five
percent) on the total amount of the loan, plus value added tax, which is payable
at the time the loan is drawn down on during the second drawdown period; and a
commission equal to 0.50% (zero point five zero percent) on the total amount of
the loan, plus value added tax, which is payable at the time the loan is drawn
down on during the third drawdown period.

EIGHT. TAXES. All of the amounts that the CLIENT must pay BANAMEX under this
agreement shall be paid without any deductions or withholdings and shall be paid
free of any taxes. The CLIENT shall pay all Taxes and expenses related to these
to ensure that BANAMEX obtains full amounts, except for the amounts that BANAMEX
has to pay as income tax.

If any authority commands, charges or requires that BANAMEX pay any Tax (except
for the income tax to be paid by BANAMEX) in connection with the amounts owed by
the CLIENT pursuant to this agreement, BANAMEX shall notify the CLIENT of such
requirement and deliver to it the related documents, and the CLIENT shall
address the authority’s requirement in the terms established for such purpose,
pay the corresponding Tax and deliver to BANAMEX the original receipts or other
receipts that prove satisfactory payment for this within 5 (five) Business Days
of the date on which such Tax becomes payable.

The CLIENT shall reimburse BANAMEX on demand for any amount that BANAMEX must
disburse for Taxes on the amounts owed by the CLIENT pursuant to this agreement
and any other expense derived from any claim related to them, except for the
amounts that BANAMEX has to pay as income tax.

If any amount payable by the CLIENT to BANAMEX under this agreement is subject
to value added tax, the CLIENT shall pay BANAMEX both the amount in question and
the corresponding value added tax.

The CLIENT shall indemnify and hold BANAMEX harmless regarding any proceeding
related to Taxes arising from this agreement, except for the amounts that
BANAMEX has to pay as income tax. The obligations of the CLIENT established in
this clause shall survive even after the termination of this agreement.

NINE. ADVANCE PAYMENT. The CLIENT may pay back the loan in advance in full or in
part, provided: (i) that this is requested of BANAMEX at least 5 (five) Business
Days in advance; (ii) that it is current regarding payments due in accordance
with this agreement; (iii) that the advance payment amount is equal to or
greater than a repayment; and (iv) that it pays BANAMEX for the loss, if any,
the latter incurs as a result of the advanced payment of the loan (hereinafter,
“Advance Payment Premium”).

BANAMEX shall notify the CLIENT of the amount of the Advance Payment Premium,
which shall be determined by BANAMEX using the following formula:

Breakup Cost = MAX [0, Unpaid Balance x (Fund Rate [0] – Funding Rate [P]) x
Remaining Period / 360 x Discount Factor]

Where:

Breakup Cost:

Advance Payment Premium

Unpaid Balance:

Unpaid Principal as of the Advance Payment Date

Funding Rate[0]:

Fund rate on the date of commencement of the loan / For a variable rate: fund
rate at the last re-pricing or interest payment

Funding Rate[P]:

Fund rate as of the remaining period on the advance payment date

Remaining Period:

Loan maturity date – advance payment date (in days) / For variable rate: cut-off
date of the next coupon – advance payment date

Discount Factor:

Multiple used to discount the value of future flow at its actual value

TEN. PAYMENT ALLOCATION. All the amounts that are paid to BANAMEX pursuant to
this agreement shall be used by BANAMEX in the following order:

a). To the payment of Taxes;

b). To the payment of all costs and expenses BANAMEX incurs;

c). To the payment of commissions;

d). To the payment of default interest;

e). To the payment of ordinary interest due;

f). To the payment of the due and unpaid balance of the loan, with the
understanding that if several loan repayments are due, they will be used to pay
them as of the due date in reverse;

g). To the advance payment of ordinary interest accrued and not due; and

h) To the advance payment of the unpaid balance not due.

 

 

 
14

--------------------------------------------------------------------------------

 

 

ELEVEN. PLACE AND TERMS OF PAYMENT. All of the amounts BANAMEX is owed shall be
paid in accordance with the following:

a). When the amount to be paid is denominated in Dollars, payments must be made
before 1:00 PM (New York City time) by bank deposit to BANAMEX account number
10991186 (one zero nine nine one one eight six), opened with Citibank N.A. at
the branch located at 399 Park Avenue, New York, New York, United States of
America, which is recognized by the parties as the place of payment. The
payments herein indicated must be made precisely on their corresponding due
dates in accordance with this agreement, or on the following Business Day (in
Mexico and New York), without any additional cost if the due date falls on a day
that is not a Business Day in Mexico and New York. When, during a calendar month
in which any payment must be made, there is no day that is numerically equal to
the day set as the date of payment, such payment must be made on the last
Business Day in Mexico and New York of the corresponding calendar month, and the
method of payment shall be deposit to checking account number 4212508 (four two
one two five zero eight) opened with BANAMEX at branch 0023. For such purpose,
the CLIENT expressly and irrevocably authorizes and instructs BANAMEX to charge
to such account or to any of the other checking accounts, if necessary, that the
CLIENT has at BANAMEX all the amounts payable in accordance with this agreement
and to apply them to paying off the loan on the maturity date. This
authorization does not release the CLIENT from its obligation to make payments
at the place indicated in this clause until BANAMEX has received the full
amounts owed to it. This authorization shall be irrevocable as long as there are
unpaid amounts under the loan.

In order to avoid doubts regarding the interpretation of the foregoing
paragraph, it is clarified that the provisions of such paragraph shall in no way
be construed as a double payment obligation for the CLIENT in the terms of this
agreement.

b). When the amount to be paid is denominated in pesos, payments must be made by
2:00 PM (time in the city where payment is to be made) to account number 5589957
(five five eight nine nine five seven) at BANAMEX branch 7000 (seven zero zero
zero), which is recognized by the parties as the place of payment.
Notwithstanding the foregoing, the CLIENT may pay at any BANAMEX branch located
in the United Mexican States; this does not include self-service branches or
branches located in corporate offices (SEC).

The payments herein indicated must be made precisely on their corresponding due
dates in accordance with this agreement, or on the following Business Day,
without any additional cost if the due date falls on a day that is not a
Business Day. When, during a calendar month in which any payment must be made,
there is no day that is numerically equal to the day set as the date of payment,
such payment must be made on the last Business Day of the corresponding calendar
month.

The parties agree that BANAMEX may modify the place or the terms of payment
herein indicated, provided that the CLIENT is notified in writing at least 10
(ten) Business Days in advance of the payment date in question. The CLIENT
hereby waives its right to receive any kind of remuneration or compensation from
BANAMEX for such reason.

The parties agree that the CLIENT may consult all movements regarding the loan
granted in this agreement on the account statement corresponding to the checking
account indicated in the foregoing “Drawdown on the Loan” clause.

TWELVE. SET-OFF. BANAMEX is expressly and irrevocably authorized by the CLIENT
to, without the need for notification or previous requirement, set off the due
and unpaid amounts of the loan and all of the settled, due and payable debts
that exist for BANAMEX in favor of the CLIENT, including, but not limited to,
debts arising from deposits made by the CLIENT with BANAMEX.

Once set-off has been done, BANAMEX shall notify the CLIENT that it has done so,
with the understanding that the lack of notification shall not affect the
validity of the set-off.

THIRTEEN. SPECIAL OBLIGATIONS. Until all debts under this agreement are paid,
the CLIENT and GUARANTORS shall:

a). Deliver to BANAMEX:

(i)     Within 90 (ninety) days of the close of each quarter of each fiscal
year, the CLIENT's consolidated and individual financial statements and those of
the GUARANTORS, including, without limitation, the balance sheet and income
statements for that quarter and for the period that began at the end of the
immediately-previous fiscal year and that ended at the close of such quarter,
prepared in accordance with US GAAP and certified by the chief financial officer
of the CLIENT and the GUARANTOR.     

 

 

 
15

--------------------------------------------------------------------------------

 

 

(ii)     Within 180 (one hundred eighty) days following the end of each of its
fiscal years, the CLIENT's consolidated and individual annual financial
statements and those of the GUARANTORS (including a list of the main balance
sheet entries) prepared in accordance with US GAAP and duly audited by an
independent auditor acceptable to BANAMEX, with the understanding that if the
CLIENT and the GUARANTORS are not obligated by applicable tax provisions to
audit their financial statements, the annual financial statements delivered to
BANAMEX must be certified and signed by the chief financial officer of the
CLIENT or GUARANTOR, or by the chief executive officer, as the case may be.     

(iii)     Within 10 (ten) business days of being made aware, notification of any
event that constitutes or that, with the passage of time, may constitute grounds
for acceleration, along with a certificate issued by the chief financial officer
of the CLIENT and/or any of the appearing parties containing the details of such
event, as well as measures whose adoption is proposed with respect thereto.
     

(iv)     Within 10 (ten) Business Days of the CLIENT and/or any of the appearing
parties receiving service of process, notification of any action or material
proceeding brought against them or any of his businesses, operations or assets,
along with a certificate issued by the chief financial officer of the CLIENT
describing the nature of such action or proceeding and the measures whose
adoption is proposed in this regard.     

(v)     Within the term reasonably set by BANAMEX for every case, but never more
that 30 (thirty) calendar days, any information that is reasonably requested
from it by BANAMEX.     

b). Maintain in force all authorizations, licenses and concessions required in
the ordinary course of business and to fulfill its obligations.

c). Abstain from doing or permitting any significant change in the line or the
nature of its business, considering the nature of its business as of the date of
this agreement.

d). Maintain books and other accounting records that properly show its financial
situation and the results of its operations, prepared in accordance with US
GAAP.

e). Allow the people that BANAMEX designates to inspect its facilities and/or
accounting records, to take notes on and make transcriptions of them and to
perform appraisals on its assets during business days and hours, with at least 2
(two) business days’ prior notice from BANAMEX to the CLIENT.

f). Maintain at all times a short-term debt coverage ratio of no less than 1.25
(one point two five), with “Short-Term Debt Coverage Ratio” for each quarter of
each fiscal year being understood as the result of dividing, using yearly
financial information, (i) the sum of Operating Income plus depreciation and
amortization, plus capital contributions made in cash, minus the sum Taxes plus
dividends plus maintenance CAPEX, plus other recurring income or minus other
recurring expenses, by (ii) the sum of Net Financial Expenses plus the current
portion of long-term debt.

g). Maintain at all times a total debt coverage ratio of no greater than 3.2
(three point two) as of December 2015 (two thousand fifteen) and 2016 (two
thousand sixteen) and no greater than 3.0 (three point zero) as of December 2017
(two thousand seventeen) until the loan's maturity, with “Total Debt Coverage
Ratio” for each quarter of each fiscal year being understood as the result of
dividing, using accumulated financial information from the consolidated
statement corresponding to the 12 (twelve) trailing months prior to the month in
which such ratio is calculated, (i) Financial Debt by (ii) the sum of Operating
Income plus depreciation and amortization.

h). Maintain at all times an interest coverage ratio of no less than 3.5 (three
point five), with “Interest Coverage Ratio” for each quarter of each fiscal year
being understood as the result of dividing, using accumulated financial
information from the consolidated statement corresponding to the 12 (twelve)
trailing months prior to the month in which such ratio is calculated, (i) the
sum of Operating Income plus depreciation and amortization at the close of each
accounting period by (ii) the sum of Net Financial Expenses. 

 

 

 
16

--------------------------------------------------------------------------------

 

 

i.) Maintain at all times a liquidity ratio of no less than 1.2 (one point two),
with “Liquidity Ratio” for each quarter of each fiscal year being understood as
the result of dividing, using accumulated financial information from the
consolidated statement, (i) current assets by (ii) current liabilities at the
close of the accounting period. The foregoing, with the understanding that this
must include all assets and all liabilities that, pursuant to US GAAP, must be
accounted for as current assets and liabilities.

j). Maintain at all times a leverage ratio of no greater than 1.35 (one point
three five), with the “Leverage Ratio” for each quarter of each fiscal year
being understood as the result of dividing, using accumulated financial
information from the consolidated statement, Total Liabilities by stockholders’
equity, and with stockholders’ equity being understood as the sum by which Total
Assets exceed Total Liabilities.

k). Abstain from making, during 2015, investments in fixed assets of greater
than an aggregate total amount of 5.57% (five point five seven percent) on
consolidated sales for the immediately-previous fiscal year, of 3.10% (three
point one zero percent) for 2016 and of 1.00% (one point zero zero percent) as
of 2017, using financial information from the 12 (twelve) trailing months prior
to the month of calculation, and/or making any investments in fixed assets if
any grounds for acceleration have arisen or could arise as a result of such
investment. For purposes of the foregoing, investments in fixed assets shall
mean any investments made in: plants, machinery, equipment or any other fixed
assets, as well as in the capital stock or assets of any other company,
including renewals, improvements, replacements and leases on fixed assets that
must be capitalized pursuant to US GAAP, but excluding the repairs that are
necessary for their operation

l). Take into consideration and comply with ecological laws; the preservation,
restoration and improvement of the environment; the protection of natural areas
and wild and aquatic flora and fauna; the rational use of natural elements;
foresight regarding air, water and soil pollution; and, in general, each and
every provision of the General Law on Ecological Equilibrium and Environmental
Protection and any other law applicable in this regard.

m). The CLIENT and/or any of the appearing parties shall not take on additional
debt or bank liabilities without the prior written authorization of BANAMEX.

n). Following the drawdown on this loan, the CLIENT and/or appearing parties may
not enter into any transactions that imply flows to the parent company or any
affiliate that is not accredited by BANAMEX, or to any not participating in this
agreement guaranteeing obligations, unless they are the result of its
transactions and are carried out under market conditions.

o). The CLIENT and the appearing parties must together maintain a total
stockholders’ equity of at least US$62,000,000.00 (Sixty-two million dollars
00/100, legal tender of the United States of America).

The financial information that the CLIENT must provide to BANAMEX must be
expressed in dollars in accordance with US GAAP and must be consolidated for the
companies belonging to the group in Mexico. Calculations of accounting ratios
shall be prepared based on the above, with the understanding that the
calculation prepared at the close of any period not falling on the close of the
fiscal year shall be prepared based on the financial statements certified by the
chief financial officer or, as the case may be, by the chief executive officer
of the CLIENT and of subsidiaries, and calculations prepared at the close of any
fiscal year shall be prepared based on audited financial statements.

In addition, the parties agree that if the CLIENT fails to perform on any of the
special obligations set forth in this clause, the CLIENT must irrevocably pay
BANAMEX liquidated damages, which shall be set at that time, unless the CLIENT
requests an exception from BANAMEX for breach and is granted this. Otherwise,
BANAMEX shall at all times retain its right to accelerate the payment of the
loan.

FOURTEEN. GROUNDS FOR ACCELERATION. If any of the following events takes place,
BANAMEX may accelerate payment of the loan, in which case the CLIENT shall pay
on demand the unpaid principal amount of the loan; ordinary and default
interest, if any; costs and expenses; and any other amounts payable by the
CLIENT to BANAMEX without the need for protest, claim, notice, request or any
other type of notification:

a)      If the CLIENT does not pay on a timely basis any of the payments of
principal, interests, fees, costs or expenses or any other amounts arising under
this agreement.     

b)      If the CLIENT cancels the checking account indicated in the “Drawdown on
the Loan” clause and/or the “Place and Terms of Payment" clause and does not
specify another checking account in advance and to BANAMEX’s satisfaction.     

c)      If the CLIENT uses the loan funds for purposes other than those herein
provided for.     

d)      If any representation made or information provided by the CLIENT and/or
any of the appearing parties to BANAMEX in connection with this agreement is
false or inaccurate in any respect that, to the reasonable judgment of BANAMEX,
is significant.     

e)      If at any time and for any reason the CLIENT and/or any of the appearing
parties or any other person challenges the validity or enforceability of this
agreement or of any other document related to it, with the understanding that,
with respect to challenges by third parties, said challenge is not cured within
45 (forty-five) days of the initiation thereof.   

 

 

 
17

--------------------------------------------------------------------------------

 

   

f)      If the CLIENT and/or any of the appearing parties initiates any
administrative or judicial proceeding against BANAMEX and/or any other member of
Grupo Financiero Banamex, S.A. de C.V. and/or of Citigroup, Inc.     

g)      If the CLIENT and/or any or the appearing parties breaches, or declares
acceleration of, any obligation in favor of BANAMEX and/or any other member of
Grupo Financiero Banamex, S.A. de C.V. and/or Citigroup, Inc.     

h)      If the CLIENT and/or any or the appearing parties breaches: (i) the
payment of any of its material debts with financial institutions and/or
auxiliary credit organizations, whether national or foreign; (ii) with any other
term, covenant or condition contained in the agreement or instrument pertaining
to such debts, if the effect of said breach is to accelerate the maturity of
said debt; or (iii) with any agreement, whether civil or commercial, executed
with third persons, and that is relevant and material to maintain its
transactions and/or its financial condition.      

i)      If the CLIENT and/or any of the appearing parties violates any law,
regulation, rule and/or order applicable or final material judgment, including,
without limitation, the payment when due of all taxes, contributions and
governmental material tax burdens levied on any of them or on their assets,
except in the event a judicial or administrative appeal is filed with respect
thereto and as long as said violation does not adversely affect their financial
situation or the operation of their businesses.      

j)      If the CLIENT admits in writing its inability to pay its debts or
generally assigns its properties in benefit of creditors, or any concurso
mercantil proceeding or insolvency proceeding is brought by or against the
CLIENT.      

k)      If a strike petition or any collective labor suit is brought against the
CLIENT and/or any of the appearing parties and such proceeding is not resolved
within 90 (ninety) days of the initiation thereof.     

l)      If any authority or any person confiscates, expropriates or assumes the
custody or the control of all or any significant portion of the assets of the
CLIENT and/or any of the appearing parties, displaces the management of the
CLIENT and/or any of the appearing parties limits in a material and relevant
manner their authority to operate their business.     

m)      If a proceeding to dissolve or liquidate the CLIENT and/or any of the
appearing parties is commenced and such proceeding is not resolved within 90
(ninety) days of the commencement thereof.     

n)      If the CLIENT and/or any of the appearing parties is merged and/or spun
off and/or reduces its capital stock without the prior authorization of
BANAMEX.     

ñ)      If the CLIENT and/or any of the appearing parties sells, leases,
subleases, lends without charge, assigns, transfers or otherwise makes use of or
transfers the possession, ownership, use or enjoyment of its fixed assets to a
third party, except for the sale of fixed assets carried out to replace obsolete
fixed assets that are to be renewed.      

o)      If the CLIENT and/or any of the appearing parties establishes any
mortgage, pledge or encumbrance of any kind on its assets without the prior
consent of BANAMEX.      

p)      If the CLIENT makes a payment of dividends or any other type of payment
with respect to stock or shares of its capital stock without the prior written
consent of BANAMEX.      

q)      If International Textile Group, Inc. ceases to have control (directly or
indirectly) over the CLIENT’s and/or any of the appearing parties’ capital
stock.     

r)      If any event or condition occurs that has or may have a significant
material adverse effect on the operation of the businesses and/or financial
condition of the CLIENT and/or any of the appearing parties and/or in the event
that any judgment, requirement or order of any authority is issued against the
CLIENT and/or any of the appearing parties with the aforementioned effects and
is not cured within 30 (thirty) days of the date on which it occurs.     

s)      If the mortgages are not duly registered as FOURTH mortgages with the
corresponding public registry of property and commerce within a period of 180
(one hundred eighty) Business Days from the signature date of this
agreement.     

t)      If a forfeiture proceeding in the terms of the Federal Forfeiture Law is
initiated regarding the guarantees herein established in favor of BANAMEX.     

u)      If the CLIENT i) sells, leases, subleases, lends without charge,
assigns, transfers or otherwise makes use of or transfers the possession,
ownership, use or enjoyment of the PROPERTY and/or ii) if it is attached by any
judicial or administrative authority and/or iii) if it is used to constitute a
new guarantee to third parties without BANAMEX's prior written consent.     

 

 

 
18

--------------------------------------------------------------------------------

 

 

FIFTEEN. BOND. In order to guarantee the timely payment of each and every amount
that the CLIENT must pay to BANAMEX in accordance with this agreement, as well
as each and every expense incurred by BANAMEX in asserting any of its rights in
accordance herewith, the GUARANTOR is hereby designated joint GUARANTOR of the
CLIENT, and in the event promissory notes are executed in order to record
drawdowns on the loan, it must endorse such promissory notes.

The GUARANTOR hereby waives the right to have all remedies first exhausted
against the principal, to force a lender to sue the principal debtor first and
to be liable for only its proportionate share of the debt that are established
in the Federal Civil Code, and, therefore, each and every one of their legal
consequences. Thus, the parties acknowledge that the expiration and prescription
of the bond are not applicable if BANAMEX does not take legal action against the
CLIENT for the breach of the principal obligation during the month after the
term expires; if the GUARANTOR requests that BANAMEX bring an action for
performance of the obligation during the one-month period and BANAMEX does not
exercise its rights during such period once the principal becomes due; or if an
action filed in either case is discontinued for more than three months without
justified cause.

The GUARANTOR also expressly and unconditionally waives the assertion or
alleging of any defense regarding the payment of the amounts that the CLIENT
must pay BANAMEX and that is not merely personal to the CLIENT.

The GUARANTOR authorizes BANAMEX to grant the CLIENT any extension or grace
period, without extinguishing the bond, as the case may be, as well as to keep
it in effect if (i) this agreement is amended or new encumbrances or conditions
are established, (ii) if the GUARANTOR cannot subrogate itself to the rights and
privileges of BANAMEX due to the latter’s fault or negligence, (iii) due to the
lack of perfection or release of the guarantee(s) granted in accordance with
this agreement, (iv) due to any lack of validity or enforceability of this loan
or of any other agreement or instrument related thereto, (v) due to any right to
set-off claimed or filed for by the CLIENT and (v) in any other circumstance
that in any other manner might represent a defense or release of the CLIENT.

This bond will remain in effect if, at any moment and for any reason, any amount
that the CLIENT delivers to BANAMEX as payment for the amounts owed in the terms
of this agreement and/or the expenses incurred by BANAMEX while asserting any of
its rights pursuant to this agreement must be returned by BANAMEX for any reason
as if such payment had never been made.

The GUARANTOR agrees that in the event BANAMEX assigns, discounts or transfers
its rights and obligations under this agreement, the bond hereby created shall
remain in full force and effect and shall be binding on the GUARANTOR before any
successor in interest, assignee or acquiror.

The GUARANTOR irrevocably authorizes BANAMEX to provide to the judicial and
regulatory authorities and to the persons that such authorities indicate credit
information on the GUARANTOR in the terms of the “Information” clause hereof.
Therefore, the GUARANTOR hereby waives legal action against BANAMEX in
connection with exercising this power.

The GUARANTOR irrevocably authorizes BANAMEX to set off each and every liquid
and enforceable amount for which BANAMEX is responsible in favor of the
GUARANTOR in the same terms as those established in the “Set-Off” clause.

The GUARANTOR must perform all obligations assumed by the CLIENT in the “Special
Obligations” clause, and, additionally, BANAMEX may declare the acceleration of
the loan if the GUARANTOR incurs any of the events described in the “Grounds for
Acceleration” clause, with the understanding that all references to the CLIENT
provided in such clauses shall be understood as if such clauses also applied to
the GUARANTOR.

 

 

 
19

--------------------------------------------------------------------------------

 

 

SIXTEEN. PACKAGE MORTGAGE. As guarantee for the performance of each and every
obligation derived from this agreement, the PACKAGE MORTGAGE GUARANTOR is
creating a FOURTH package mortgage in favor of BANAMEX on the complete
industrial unit making up the company PARRAS CONE DE MÉXICO, SOCIEDAD AN”NIMA DE
CAPITAL VARIABLE, in the terms of article 67 (sixty-seven) of the Lending
Institutions Act.

The mortgage shall include, but not be limited to: (i) the corresponding
concession or authorization, as the case may be; (ii) any collection right in
favor of the company; (iii) any present or pending future proceed; (iv) natural
accretions of the company; (v) the future improvements and assets that become
part of the company; (vi) all material elements, real or personal property
described in background VIII (Roman numeral eight), IX (Roman numeral nine), X
(Roman numeral ten) and XI (Roman numeral eleven) of this instrument allocated
to the company’s use, considered as a whole and a list of which is attached
hereto as Exhibit D; and (vii) the monies in cash corresponding to ordinary use,
as well as credits in favor of the company deriving from its transactions.

The mortgage shall guarantee each and every interest accrued under the loan
throughout its entire term and until it is paid off in full, which shall be duly
registered with the corresponding public registry(ies) of property and commerce.

Each and every mortgaged property guarantees the total unpaid amount of the loan
and shall not be totally or partially released until the loan is completely paid
off pursuant to this agreement. The PACKAGE MORTGAGE GUARANTOR hereby waives the
provisions of article 2912 (two thousand nine hundred twelve) of the Federal
Civil Code and similar articles of the state (including the Federal District)
where the mortgaged Coahuila Properties are located.

The PACKAGE MORTGAGE GUARANTOR shall comply with the obligations assumed by the
CLIENT, and, additionally, BANAMEX may accelerate the payment of the loan if the
PACKAGE MORTGAGE GUARANTOR incurs any of the events described in the “Causes for
Acceleration” clause, with the understanding that all references to the CLIENT
made in such clause shall be understood as if also made to the PACKAGE MORTGAGE
GUARANTOR.

In order for the properties that make up the package mortgage herein created to
be maintained, the parties hereby appoint MR. JOSÉ MANUEL GONZÁLEZ LAGUNAS
DEPOSITARY of such properties (the “DEPOSITARY”). The DEPOSITARY shall be
considered receiver and must maintain such properties while there are unpaid
balances in favor of BANAMEX at the PACKAGE MORTGAGE GUARANTOR's domicile
located at Carretera Parras Paila Km. 3.5, Col. Centro, C.P. 27980, Parras,
Coahuila, and must not make use of such properties or encumber them in any way,
or grant their use or enjoyment to persons other than the PACKAGE MORTGAGE
GUARANTOR.

The DEPOSITARY accepts the position conferred, without any right to
remuneration, stating that at the signature date of this agreement he is
receiving to his full satisfaction the possession of the properties subject
matter of the guarantee. The DEPOSITARY shall allow BANAMEX or the persons
designated by BANAMEX access at any time so that they may perform inspections on
the properties subject matter of the guarantee, as well as deliver such
properties to BANAMEX, whenever it requires this.

BANAMEX may remove the DEPOSITARY in the event of a breach of any obligation of
the CLIENT, the DEPOSITARY or the PACKAGE MORTGAGE GUARANTOR.

If removed, the DEPOSITARY shall deliver, to the place of deposit and within the
48 (forty-eight) hours following his removal, all the properties and documents
in his custody in connection with his position to the new DEPOSITARY designated
by BANAMEX.

SEVENTEEN. MORTGAGE. As guarantee for the performance of all the obligations
derived from this agreement, the MORTGAGE GUARANTOR hereby creates a FOURTH
mortgage in favor of BANAMEX on the Morelos Property described in item VII.1
(ROMAN NUMERAL SEVEN POINT ONE) of the background chapter of this agreement.

The mortgage shall be extended to include the natural accretions of the Morelos
Property, to the improvements made by the owner to the aforementioned property,
to the personal property permanently attached to the property and that cannot be
separated without damaging said property or without damaging it or such personal
property, to the new buildings built on the mortgaged property and to the new
floors built in the mortgaged buildings, to the proceeds of the mortgaged
property as long as said proceeds are generated before BANAMEX demands the
payment of the owed amounts, to due and unpaid rents when the performance of the
guaranteed obligations is demanded and to everything corresponding de facto and
de jure to the mortgaged property, without any reservations or restrictions, in
accordance with articles 2896 (two thousand eight hundred ninety-six) and 2897
(two thousand eight hundred ninety-seven) of the Federal Civil Code and similar
articles of the civil code of the state where this agreement is executed.

The mortgage shall guarantee each and every interest accrued on the loan for the
totality of its term and until it is paid off in full. This shall be duly
registered with the corresponding public registries of property.

The mortgaged property guarantees the total unpaid amount of the loan, which
shall not be fully or partially released until the loan is completely paid off
pursuant to this agreement. The MORTGAGE GUARANTOR hereby waives the provisions
of article 2912 (two thousand nine hundred twelve) of the Federal Civil Code and
similar articles of the state (including the Federal District) where the
mortgaged properties are located.

The MORTGAGE GUARANTOR shall comply with all obligations assumed by the CLIENT,
and, additionally, BANAMEX may accelerate the payment of the loan if the
MORTGAGE GUARANTOR becomes subject to any of the events described in the
“Grounds for Acceleration” clause, with the understanding that all references to
the CLIENT made in such clause shall be understood as if also made to the
MORTGAGE GUARANTOR.

 

 

 
20

--------------------------------------------------------------------------------

 

 

EIGHTEEN. INSURANCE. The CLIENT and the MORTGAGE GUARANTOR shall obtain and
maintain in force the following as long as there is an unpaid amount under the
loan using an insurance company acceptable to BANAMEX:

PROPERTY AND CASUALTY INSURANCE, which, in accordance with common and market
standards at the place where the properties provided as guarantee for this loan
are located, covers any risk that endangers the physical integrity of said
properties and includes, but is not limited to: fire, lightning, explosion,
hurricane and storm winds, flood and swell, hail and snow, strike and popular
uprising, aircraft or objects falling from them and vehicles, smoke or soot,
burst pipes or accidental pipe or water supply system leaks, accidental
discharge or water spillage or vapor leak, damage due to the obstruction of
downspouts, the accumulation of hail, falling trees, satellite and radio dishes
of non-commercial use, earthquake, volcanic eruption and damage or loss of
profit resulting from the explosion of vats, equipment or any other container
that is normally subject to pressure.

The PROPERTY AND CASUALTY INSURANCE policy must be obtained with blanket
coverage for an amount equal to the unpaid balance of the loan at the time at
which the claim is notified to the insurer.

The risks covered by the insurance policies referred to in this clause shall be
subject to the insurability requirements, exclusions, deductibles, co-insurance
policies and conditions established by the insurance company from which they are
obtained.

BANAMEX shall be designated first and irrevocable beneficiary on the PROPERTY
AND CASUALTY INSURANCE policies for up to the unpaid amount of the loans at the
time of the corresponding indemnity payment. Additionally, the PROPERTY AND
CASUALTY INSURANCE policy shall mention the mortgages created to guarantee the
loan pursuant to the terms of article 109 (one hundred nine) of the Insurance
Policy Law. The insured amount for fire and additional coverage shall be
adjusted on June 30th and December 31st of each year. In the event of a partial
loss that affects the mortgaged property(ies), the CLIENT and/or the MORTGAGE
GUARANTOR shall allocate the corresponding indemnity to its/their repair. The
amounts received, if any, by BANAMEX from the insurance company as a result of
the corresponding insurance indemnities shall be allocated to the advance
payment of the loan, without any discount or penalty whatsoever.

In the event any risk covered by the aforementioned insurance policy occurs, the
CLIENT and/or MORTGAGE GUARANTOR, or, as the case may be, its successors in
interest, shall immediately give written notice to BANAMEX, identifying in a
reliable manner the claim, the corresponding loan and the reason for the claim.
The insured party shall notify the remainder of its successors in interest of
the contents of this clause. In order to make the insurance policy effective,
the interested parties shall additionally provide BANAMEX with any other
document required in connection with the corresponding claim.

In any event, cancellation of the insurance policy may only be requested from
the insurance company with BANAMEX's prior written consent.

The CLIENT is severally obligated with the MORTGAGE GUARANTOR to pay the
premiums amounts derived from obtaining the corresponding insurance policies.

The CLIENT shall deliver to BANAMEX the corresponding insurance policies within
no more than 30 (thirty) calendar days after the signature date of this
agreement, and, as the case may be, in connection with the renewal of said
policies, the 30 (thirty) days shall commence on the expiration of the
corresponding policies or their renewal, as the case may be.

If the MORTGAGE GUARANTOR does not provide evidence that the insurance policy
has been obtained or the corresponding premium has been paid, BANAMEX may,
without being obligated to do so, obtain said insurance policy and/or pay the
corresponding premium. If BANAMEX, in spite of not being obligated to do so,
pays the insurance premium amounts, the CLIENT and the MORTGAGE GUARANTOR shall
reimburse it for said amounts on demand.

 

 

 
21

--------------------------------------------------------------------------------

 

 

 

NINETEEN. REPORTING AND RESTRICTION. In the terms of article 294 (two hundred
ninety-four) of the General Law on Negotiable Instruments and Credit
Transactions, BANAMEX reserves the right to at any time report this agreement
and to restrict or report the period for drawdown or the amount of the loan, or
both simultaneously, simply by giving written notice to the CLIENT.

The CLIENT, however, shall not be entitled to report this agreement or to
restrict the amount or period for drawdown on the loan.

TWENTY. ASSIGNMENT AND DISCOUNT. The parties agree that only BANAMEX is
authorized, after giving prior written notice to the CLIENT, to transfer,
negotiate in any way or encumber the rights herein indicated and/or the
documents referred to in the “Verifying Documents” clause and/or any other
document related hereto, provided that such transfer, negotiation or encumbrance
does not imply a cost or additional burden for the CLIENT.

In the event BANAMEX is bound vis-a-vis the assignee, acquiror or lender to
monitor the use of the loan or the performance of the obligations of the CLIENT,
the CLIENT shall be obligated to provide BANAMEX with the necessary means for
carrying out the above purposes.

The parties agree that BANAMEX is authorized to transfer its obligations.

The CLIENT waives, in the event BANAMEX transfers, negotiates in any form or
encumbers the rights and/or obligations hereof, being delivered or paid the
interest referred to in the second paragraph of article 299 (two hundred
ninety-nine) of the General Law on Negotiable Instruments and Credit
Transactions.

After giving prior written notice to the CLIENT, the CLIENT may authorize
BANAMEX so that, in any case provided for in this clause, even prior to the
corresponding transfer or encumbrance, it may provide all the information that
the new lender or assignee requires regarding the CLIENT.

TWENTY-ONE. INFORMATION. The CLIENT acknowledges that BANAMEX is required by law
to provide judicial and administrative (including regulatory) authorities and
the persons designated by them with information on operations they carry out
with their clients.

Additionally, with respect to information relating hereto and other related
documents, the CLIENT irrevocably authorizes BANAMEX to:

a) Process it using the data processing systems generally used by BANAMEX.

b) Disclose or provide it to its affiliates or subsidiaries and its directors,
officers, employees, auditors, service providers and representatives and to the
directors, officers, employees, auditors, service providers and representatives
of such affiliates or subsidiaries to the extent these individuals need to know
the information required in connection with the operations to be carried out
pursuant to this agreement.

c) Notwithstanding the generality of foregoing item b), disclose or provide it
to the companies that are members of the same financial group to which BANAMEX
pertains, as well as to the foreign companies that are part of the corporate
group to which BANAMEX pertains, to the extent these individuals need to know
the information required in connection with operations to be carried out
pursuant to this agreement. The foregoing applies both to operations carried out
by these companies in direct or indirect connection herewith and to the offer of
the products they market.

d) Disclose it to credit bureaus and request CLIENT information from such
companies in the terms of applicable law.

TWENTY-TWO. COSTS AND EXPENSES. The CLIENT shall pay BANAMEX, on demand, after
prior written notice given by BANAMEX for such purpose, all costs and expenses
reasonably incurred by BANAMEX in connection herewith and with the performance
hereof, and/or in connection with the documents related hereto.

In the event of default on the payment of such costs and expenses, the CLIENT
shall pay default interest, which is payable on demand, on the unpaid amount as
of the date on which BANAMEX makes the corresponding demand for payment and
until the day payment is made in full. Such interest shall be calculated at the
default interest rate and in the terms provided in the “Payment of Interest”
clause.

 

 

 
22

--------------------------------------------------------------------------------

 

 

TWENTY-THREE. NOTICES. Except as otherwise provided herein, all notices shall be
made in writing and shall be considered duly given if personally delivered to
the addresses indicated in this agreement.

The parties designate the following addresses:

BANAMEX: Motolinía No. 1, Colonia Centro, C.P. 62000, Cuernavaca, Morelos

CLIENT: PARRAS CONE DE MÉXICO, S.A. DE C.V. Carretera Parras Paila Km 3.5,
Colonia Centro, C.P. 27980, Parras, Coahuila

GUARANTOR:

BURLINGTON MORELOS, S.A. DE C.V. Km 2.5, Yecapixtla Agua Hedionda S/N, C.P.
62820, Yecapixtla, Morelos

MANUFACTURAS PARRAS CONE, S.A. DE C.V. Carretera Parras Paila Km 3.5, Col.
Centro, C.P. 27980, Parras, Coahuila

BURLINGTON YECAPIXTLA, S.A. DE C.V. Km 2.5, Yecapixtla Agua Hedionda S/N, C.P.
62820, Yecapixtla, Morelos

SERVICIOS BURLMEX, S.A. DE C.V. Km 2.5 Yecapixtla Agua Hedionda S/N, C.P. 62820,
Yecapixtla, Morelos

CONE DENIM YECAPIXTLA, S.A. DE C.V. Km 2.5 Yecapixtla Agua Hedionda S/N, C.P.
62820, Yecapixtla, Morelos

CASIMIRES BURLMEX, S.A. DE C.V. Km 2.5 Yecapixtla Agua Hedionda S/N, C.P. 62820,
Yecapixtla, Morelos

PACKAGE MORTGAGE GUARANTOR: Carretera Parras Paila Km 3.5, Col. Centro, C.P.
27980, Parras, Coahuila

MORTGAGE GUARANTOR: Km 2.5 Yecapixtla Agua Hedionda S/N, C.P. 62820, Yecapixtla,
Morelos

DEPOSITARY: Km 2.5 Yecapixtla Agua Hedionda S/N, C.P. 62820, Yecapixtla, Morelos

So long as each party does not notify the others of a change of address, service
of process, notices and other judicial and extrajudicial proceedings shall be
notified and shall have full legal effect at the address herein specified.

TWENTY-FOUR. GOVERNING LAW. This contract shall be governed by and construed in
accordance with the commercial laws applicable in the United Mexican States,
and, in their absence, by the Federal Civil Code.

TWENTY-FIVE. JURISDICTION. For the resolution of any dispute in connection with
this agreement, the parties expressly submit to the jurisdiction of the courts
of Mexico City, Federal District or the courts of the place where this contract
is signed, at the discretion of the plaintiff, and specifically waive any other
jurisdiction to which they may be entitled for any reason.

 

TWENTY-SIX. PRIVACY NOTICE. In accordance with the provisions of the Federal Law
on the Protection of Personal Data in Possession of Private Parties, BANAMEX
hereby informs the CLIENT that the information obtained in connection with the
execution of this agreement shall be treated as confidential, using the systems
provided for such purpose, and shall be used for the operation and registration
of the products for which the CLIENT contracts, as well as to offer it, as the
case may be, other financial or banking products of BANAMEX or of any of its
affiliates, subsidiaries, parent companies, associates, agents or companies that
are members of Grupo Financiero BANAMEX, as well as promotions of other goods or
services related to the aforementioned banking products.

 

Furthermore and when appropriate, the CLIENT may limit the use or disclosure of
its information or exercise its rights of access, rectification, erasure or
blocking granted under the aforementioned law by means of a request delivered to
the address provided in this agreement or to any BANAMEX branch. In addition, it
has the right to bring a data protection proceeding with the Federal Institute
for Access to Information and Data Protection (IFAI, in Spanish) within 15
(fifteen) days following the date on which it receives a reply from BANAMEX or
as of the date on which the 20 (twenty) day period counted as of the date of
receipt of its request concludes.

 

 

 
23

--------------------------------------------------------------------------------

 

  

BANAMEX must notify the CLIENT of any change to the privacy notice contained in
this clause by means of a written notice sent via any medium indicated in the
“Notices” clause of this agreement, or it may do so using messages published at
BANAMEX branches.

 

---------------------------------------------- P E R S O N A L I T Y

--- I. Mr. JOSÉ MANUEL GONZÁLEZ LAGUNAS states under affirmation and subject to
the strictest liability that his personality as special attorney-in-fact of the
companies PARRAS CONE DE MÉXICO, SOCIEDAD AN”NIMA DE CAPITAL VARIABLE,
BURLINGTON MORELOS, SOCIEDAD AN”NIMA DE CAPITAL VARIABLE, MANUFACTURAS PARRAS
CONE, SOCIEDAD AN”NIMA DE CAPITAL VARIABLE, BURLINGTON YECAPIXTLA, SOCIEDAD
AN”NIMA DE CAPITAL VARIABLE, SERVICIOS BURLMEX, SOCIEDAD AN”NIMA DE CAPITAL
VARIABLE, CONE DENIM YECAPIXTLA, SOCIEDAD AN”NIMA DE CAPITAL VARIABLE and
CASIMIRES BURLMEX, SOCIEDAD AN”NIMA DE CAPITAL VARIABLE has not been revoked or
modified in any manner and that he has the powers necessary for executing this
legal transaction. The personality and legal existence of his principals are
demonstrated as follows:

a). The legal existence and representation of the company PARRAS CONE DE MÉXICO,
SOCIEDAD AN”NIMA DE CAPITAL VARIABLE, by means of a notarially-certified copy of
notarial instrument number 170,924, dated January 24, 2014, made before and
witnessed by Mr. IGNACIO R. MORALES LECHUGA, head notary of Notary Office No.
116 of Mexico City, Federal District, which contains: THE NOTARIZATION OF THE
MINUTES CONTAINING THE UNANIMOUS SHAREHOLDERS RESOLUTIONS of PARRAS CONE DE
MÉXICO, SOCIEDAD AN”NIMA DE CAPITAL VARIABLE, which were adopted on January 22,
2014 and in which, among other resolutions, the granting of powers of attorney
was recorded, for which a copy of its certificate is attached to this appendix
and record of this notarial instrument as Exhibit E, which corresponds to it and
a copy of which will be attached to the notarially-certified copies issued.

b). The legal existence and representation of the company BURLINGTON MORELOS,
SOCIEDAD AN”NIMA DE CAPITAL VARIABLE, by means of a notarially-certified copy of
notarial instrument number 170,922, dated January 24, 2014, made before and
witnessed by Mr. IGNACIO R. MORALES LECHUGA, head notary of Notary Office No.
116 of Mexico City, Federal District, which contains: THE NOTARIZATION OF THE
GENERAL ORDINARY SHAREHOLDERS MEETING MINUTES of BURLINGTON MORELOS, SOCIEDAD
AN”NIMA DE CAPITAL VARIABLE, which were adopted on January 21, 2014 and in
which, among other resolutions, the granting of powers of attorney was recorded,
for which a copy of its certificate is attached to this appendix and record of
this notarial instrument as Exhibit F, which corresponds to it and a copy of
which will be attached to the notarially-certified copies issued.

c). The legal existence and representation of the company MANUFACTURAS PARRAS
CONE, SOCIEDAD AN”NIMA DE CAPITAL VARIABLE, by means of a notarially-certified
copy of notarial instrument number 170,923, dated January 24, 2014, made before
and witnessed by Mr. IGNACIO R. MORALES LECHUGA, head notary of Notary Office
No. 116 of Mexico City, Federal District, which contains: THE NOTARIZATION OF
THE MINUTES CONTAINING THE UNANIMOUS SHAREHOLDERS RESOLUTIONS of MANUFACTURAS
PARRAS CONE, SOCIEDAD AN”NIMA DE CAPITAL VARIABLE, which were adopted on January
21, 2014 and in which, among other resolutions, the granting of powers of
attorney was recorded, for which a copy of its certificate is attached to this
appendix and record of this notarial instrument as Exhibit G, which corresponds
to it and a copy of which will be attached to the notarially-certified copies
issued.

d). The legal existence and representation of the company BURLINGTON YECAPIXTLA,
SOCIEDAD AN”NIMA DE CAPITAL VARIABLE, by means of a notarially-certified copy of
notarial instrument number 74,737, dated January 23, 2014, made before and
witnessed by Mr. IGNACIO SOTO SOBREYRA SILVA, head notary of Notary Office No.
13 of Mexico City, Federal District, which contains: THE NOTARIZATION OF THE
MINUTES OF THE UNANIMOUS RESOLUTIONS adopted out of session by the shareholders
of BURLINGTON YECAPIXTLA, SOCIEDAD AN”NIMA DE CAPITAL VARIABLE, which were
adopted on January 22, 2014 and in which a SPECIAL POWER OF ATTORNEY was granted
to him, for which a copy of its certificate is attached to this appendix and
record of this notarial instrument as Exhibit H, which corresponds to it and a
copy of which will be attached to the notarially-certified copies issued.

e). The legal existence and representation of the company SERVICIOS BURLMEX,
SOCIEDAD AN”NIMA DE CAPITAL VARIABLE, by means of a notarially-certified copy of
notarial instrument number 74,736, dated January 23, 2014, made before and
witnessed by Mr. IGNACIO SOTO SOBREYRA SILVA, head notary of Notary Office No.
13 of Mexico City, Federal District, which contains: THE NOTARIZATION OF THE
MINUTES OF THE UNANIMOUS RESOLUTIONS adopted out of session by the shareholders
of SERVICIOS BURLMEX, SOCIEDAD AN”NIMA DE CAPITAL VARIABLE, which were adopted
on January 22, 2014 and in which a SPECIAL POWER OF ATTORNEY was granted to him,
for which a copy of its certificate is attached to this appendix and record of
this notarial instrument as Exhibit I, which corresponds to it and a copy of
which will be attached to the notarially-certified copies issued.

 

 

 
24

--------------------------------------------------------------------------------

 

 

f). The legal existence and representation of the company CONE DENIM YECAPIXTLA,
SOCIEDAD AN”NIMA DE CAPITAL VARIABLE, by means of a notarially-certified copy of
notarial instrument number 64,734, dated January 23, 2014, made before and
witnessed by Mr. IGNACIO SOTO SOBREYRA SILVA, head notary of Notary Office No.
13 of Mexico City, Federal District, which contains: THE NOTARIZATION OF THE
MINUTES OF THE UNANIMOUS RESOLUTIONS adopted out of session by the shareholders
of CONE DENIM YECAPIXTLA, SOCIEDAD AN”NIMA DE CAPITAL VARIABLE, which were
adopted on January 22, 2014 and in which a SPECIAL POWER OF ATTORNEY was granted
to him, for which a copy of its certificate is attached to this appendix and
record of this notarial instrument as Exhibit J, which corresponds to it and a
copy of which will be attached to the notarially-certified copies issued.

g). The legal existence and representation of the company CASIMIRES BURLMEX,
SOCIEDAD AN”NIMA DE CAPITAL VARIABLE, by means of a notarially-certified copy of
notarial instrument number 64,735, dated January 23, 2014, made before and
witnessed by Mr. IGNACIO SOTO SOBREYRA SILVA, head notary of Notary Office No.
13 of Mexico City, Federal District, which contains: THE NOTARIZATION OF THE
MINUTES OF THE UNANIMOUS RESOLUTIONS adopted out of session by the shareholders
of CASIMIRES BURLMEX, SOCIEDAD AN”NIMA DE CAPITAL VARIABLE, which were adopted
on January 22, 2014 and in which a SPECIAL POWER OF ATTORNEY was granted to him,
for which a copy of its certificate is attached to this appendix and record of
this notarial instrument as Exhibit K, which corresponds to it and a copy of
which will be attached to the notarially-certified copies issued.

II. Mr. MARIO ALBERTO GARCÍA ÁVILA and Ms. SOLEDAD GARCIA TREJO state under
affirmation that their personality has not been revoked or modified in any way,
which they hereby demonstrate with the notarial certifications to be added to
the appendix and record of this notarial instrument as Exhibit L, and a copy of
which is attached to the notarially-certified copy or copies issued.

--- It is supplemented by the following instruments:

--- BANCO NACIONAL DE MÉXICO is a CORPORATION that was formed in accordance with
the laws of the United Mexican States and that changed form according to a
decree published in the Official Gazette of the Federation on August 16, 1991
and to a registration entry in the Public Registry of Commerce of Mexico City,
Federal District under commercial folio number 65,126, which is fully authorized
in accordance with its corporate purpose to execute this instrument and to
assume the obligations herein established. Its activity is regulated by the
Lending Institutions Act, which was published in the Official Gazette of the
Federation on July 18, 1990, in which the appointments, powers of attorney,
appointments of chief trust officers and, in general, the agencies and powers
granted by the company whose corporate form is being changed shall remain in
effect in accordance therewith so long as they are not expressly revoked or
modified.

--- By means of notarial instrument number 46,837, dated August 1, 2001,
recorded in the notarial record book of Notary Office No. 1 of Mexico City,
Federal District, made before and witnessed by the head notary, Mr. Roberto
Núñez y Bandera, Banco Nacional de México, Sociedad Anónima, became a subsidiary
in accordance with the Lending Institutions Act and of the General Rules for
Establishing Subsidiaries of Financial Institutions Abroad, and, as a result,
its corporate bylaws were fully amended. Such notarial instrument was registered
with the Public Registry of Commerce of Mexico City, Federal District, under
commercial folio number 65,126.

--- According to the bylaws of the company that are currently in effect, this
company is named BANCO NACIONAL DE MÉXICO, SOCIEDAD AN”NIMA, INTEGRANTE DEL
GRUPO FINANCIERO BANAMEX.

-------------------------------------------- I, THE NOTARY, ATTEST:

I. That to my judgment, the appearing parties have the minimum legal capacity
necessary for the execution of this legal transaction.

II. That I have had before me all of the documents indicated throughout this
notarial instrument and that the text of them herein inserted concurs with that
of the corresponding original documents, to which I am referring.

III. That, after having read this instrument to the appearing parties and
explained to them the value and legal scope of its contents, they stated to me
their agreement herewith, signed it and ratified it in witness whereof on the
same day of the month on which it was executed; that they were made aware of the
punishments imposed upon those making false statements under affirmation; and
that they provided me with the following personal information:

Mr. MARIO ALBERTO GARCÍA ÁVILA is a Mexican citizen by birth from Mexico City,
Federal District, where he was born on August 16, 1961; is married; is a bank
employee; did not provide a taxpayer identification number; is the holder of
unique population registration code number GAAM610816HDFRVR04; is domiciled at
Calle Motolinia No. 1, Colonia Centro, C.P. 62000, Cuernavaca, Morelos; and is
identifying himself with voter ID number 0000107721801, which was issued by the
Federal Electoral Institute and which bears his photograph.

 

 

 
25

--------------------------------------------------------------------------------

 

 

Ms. SOLEDAD GARCÍA TREJO is a Mexican citizen from Mexico City, Federal
District, where she was born on April 12, 1963; is single; is a bank officer; is
the holder of taxpayer identification number GATS630412JCO; is the holder of
unique population registration code number GATS630412MDFRRL00; is domiciled at
the same place as the previous party; and is identifying herself with voter ID
number 0000011989898, which was issued by the Federal Electoral Institute,
Federal Voter Registry, and which bears her photograph.

Mr. JOSÉ MANUEL GONZÁLEZ LAGUNAS is Mexican by birth and is from Temixco,
Morelos, where he was born on December 24, 1965; is married; is employed; is the
holder of taxpayer identification number GOLM651224CV1; is the holder of unique
population registration code number GOLM651224HMSNGN00; is domiciled at Km 2.5
Carretera Yecapixtla Agua Hedionda sin número, Yecapixtla, Morelos; is visiting
this city; and is identifying himself with voter ID number 0000033022360, which
was issued by the Federal Electoral Institute, Federal Voter Registry, and which
bears his photograph.

IV. For the purpose of the Federal Law on the Protection of Personal Data in
Possession of Private Parties, the following notice is hereby given: PERSONAL
DATA PRIVACY NOTICE: The legal transaction herein set forth contains the
personal data of the appearing parties, which will be processed in a
confidential manner, as they must be reserved for the privacy of the appearing
parties, who, being aware of their rights and scopes, hereby authorize the
undersigned notary to share them solely and exclusively with the federal, state
and municipal administrative authorities that, pursuant to their duties, require
this information for the purpose of filings and procedures regarding the
requirements that are supplemental to this legal transaction. The corresponding
authorities are restricted and are not authorized to share such personal data by
any existing means.

V. I am DEFINITIVELY AUTHORIZING THIS NOTARIAL INSTRUMENT in accordance with
article 64 of the state Notary Act, as it does not give rise to any federal tax
whatsoever.

I ATTEST.

Mario Alberto García Ávila. Soledad García Trejo. José Manuel González Lagunas.
Signatures. Before me. Hugo Salgado Castañeda, Signature. Seal of authorization.

--------------------------------------- DOCUMENTS IN THE APPENDIX

A. CERTIFICATES OF ENCUMBRANCES OR OF NO ENCUMBRANCES OF THE STATE OF MORELOS

B. CERTIFICATES OF ENCUMBRANCES OR OF NO ENCUMBRANCES OF THE STATE COAHUILA DE
ZARAGOZA

C. FORM OF PROMISSORY NOTE

D. LIST OF PROPERTIES

E. PERSONALITY OF MR. JOSÉ MANUEL GONZÁLEZ LAGUNAS, AS ATTORNEY-IN-FACT OF THE
COMPANY PARRAS CONE DE MÉXICO, SOCIEDAD AN”NIMA DE CAPITAL VARIABLE.

F. PERSONALITY OF MR. JOSÉ MANUEL GONZÁLEZ LAGUNAS, AS ATTORNEY-IN-FACT OF THE
COMPANY BURLINGTON MORELOS, SOCIEDAD AN”NIMA DE CAPITAL VARIABLE.

G. PERSONALITY OF MR. JOSÉ MANUEL GONZÁLEZ LAGUNAS, AS ATTORNEY-IN-FACT OF THE
COMPANY MANUFACTURAS PARRAS CONE, SOCIEDAD AN”NIMA DE CAPITAL VARIABLE.

H. PERSONALITY OF MR. JOSÉ MANUEL GONZÁLEZ LAGUNAS, AS ATTORNEY-IN-FACT OF THE
COMPANY BURLINGTON YECAPIXTLA, SOCIEDAD AN”NIMA DE CAPITAL VARIABLE.

I. PERSONALITY OF MR. JOSÉ MANUEL GONZÁLEZ LAGUNAS, AS ATTORNEY-IN-FACT OF THE
COMPANY SERVICIOS BURLMEX, SOCIEDAD AN”NIMA DE CAPITAL VARIABLE.

J. PERSONALITY OF MR. JOSÉ MANUEL GONZÁLEZ LAGUNAS, AS ATTORNEY-IN-FACT OF THE
COMPANY CONE DENIM YECAPIXTLA, SOCIEDAD AN”NIMA DE CAPITAL VARIABLE.

K. PERSONALITY OF MR. JOSÉ MANUEL GONZÁLEZ LAGUNAS, AS ATTORNEY-IN-FACT OF THE
COMPANY CASIMIRES BURLMEX, SOCIEDAD AN”NIMA DE CAPITAL VARIABLE.

 

 

 
26

--------------------------------------------------------------------------------

 

 

L. PERSONALITY OF MR. MARIO ALBERTO GARCÍA ÁVILA AND MS. SOLEDAD GARCIA TREJO,
AS ATTORNEYS-IN-FACT OF BANCO NACIONAL DE MÉXICO, SOCIEDAD AN”NIMA, INTEGRANTE
DEL GRUPO FINANCIERO BANAMEX.

M. SECOND PREEMPTIVE NOTICES.

N. PAYMENT OF PUBLIC REGISTRY FEES.

THIS IS A FIRST NOTARIALLY-CERTIFIED COPY, THE FIRST OF ITS KIND, WHICH HAS BEEN
TAKEN FROM THE REGISTRY OF NOTARIAL INSTRUMENTS OF NOTARY OFFICE NO. 2 OF THIS
CITY; WHICH I AM ISSUING TO BANCO NACIONAL DE MÉXICO, SOCIEDAD AN”NIMA,
INTEGRANTE DEL GRUPO FINANCIERO BANAMEX; WHICH CONSISTS OF 22 PAGES THAT HAVE
BEEN COMPARED, CORRECTED AND AUTHORIZED BY ME; AND WHICH BEAR MY SIGNATURE AND
SEAL AS HEAD NOTARY OF SUCH NOTARY OFFICE. Cuernavaca, Morelos on July 6, 2015.

 

BCL*

6429-2015

 

 

27